Exhibit 10.14

 

 

REXAIR LLC

RETIREMENT SAVINGS AND INVESTMENT PLAN

As Amended and Restated Effective January 1, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I ESTABLISHMENT AND PURPOSE      1   ARTICLE II DEFINITIONS      2    

2.1

 

Accounts

     2    

2.2

 

Alternate Payee

     2    

2.3

 

Basic Compensation

     2    

2.4

 

BAC

     3    

2.5

 

Beneficiary

     3    

2.6

 

BIC

     3    

2.7

 

Board of Directors

     3    

2.8

 

Catch-Up Contributions

     3    

2.9

 

Break in Service

     3    

2.10

 

Code

     4    

2.11

 

Committee

     4    

2.12

 

Company

     4    

2.13

 

Company Stock

     4    

2.14

 

Company Stock Fund

     4    

2.15

 

Controlled Group

     4    

2.16

 

Disability

     4    

2.17

 

Effective Date

     4    

2.18

 

Eligible Employee

     4    

2.19

 

Eligible Spouse

     5    

2.20

 

Employee

     5    

2.21

 

Employer

     6    

2.22

 

Employment Date

     6    

2.23

 

Entry Date

     6    

2.24

 

ERISA

     6    

2.25

 

ESOP Feature

     6    

2.26

 

Expense Account

     6    

2.27

 

Forfeiture Account

     6    

2.28

 

GBOC

     6  

 

i



--------------------------------------------------------------------------------

 

2.29

 

Highly Compensated Employee

     6    

2.30

 

Hour of Service

     7    

2.31

 

Investment Fund

     8    

2.32

 

Investment Manager

     8    

2.33

 

Leased Employee

     8    

2.34

 

Matching Contribution

     8    

2.35

 

Non-Highly Compensated Employee

     8    

2.36

 

Normal Retirement Age

     9    

2.37

 

Participant

     9    

2.38

 

Participating Employer

     9    

2.39

 

Plan

     9    

2.40

 

Plan Administrator

     9    

2.41

 

Plan Year

     9    

2.42

 

Profit Sharing Contribution

     9    

2.43

 

Qualified Domestic Relations Order

     9    

2.44

 

Retirement Award

     9    

2.45

 

Rollover Contribution

     9    

2.46

 

Salary Deferral Contribution

     9    

2.47

 

Supplemental Contribution

     9    

2.48

 

Testing Compensation

     9    

2.49

 

Trust Agreement

     10    

2.50

 

Trust Fund

     10    

2.51

 

Trustee

     10    

2.52

 

Valuation Date

     10    

2.53

 

Year of Service

     10   ARTICLE III ELIGIBILITY AND PARTICIPATION      11    

3.1

 

Eligibility

     11    

3.2

 

Participation

     12   ARTICLE IV CONTRIBUTIONS TO THE PLAN      13    

4.1

 

Salary Deferral Contributions

     13    

4.2

 

Catch-Up Contributions

     13  

 

ii



--------------------------------------------------------------------------------

 

4.3

 

Supplemental Contributions

     15    

4.4

 

Profit Sharing Contribution

     15    

4.5

 

Rollover Contributions

     17    

4.6

 

Date of Contributions

     17    

4.7

 

Matching Contributions

     18   ARTICLE V LIMITATIONS ON CONTRIBUTIONS      19    

5.1

 

Definitions for Nondiscrimination Tests

     19    

5.2

 

Nondiscrimination Tests

     20    

5.3

 

Correction of Excess 401(k) Contributions

     21    

5.4

 

Correction of Excess Aggregate Contributions

     25    

5.5

 

402(g) Limit on Deferrals

     27    

5.6

 

Limit on Annual Additions

     29   ARTICLE VI ACCOUNT ADMINISTRATION      31    

6.1

 

Plan Accounts and Allocation of Contributions

     31    

6.2

 

Allocation of Investment Earnings and Losses

     32    

6.3

 

Charges to Participant Accounts

     32    

6.4

 

Reasonable Plan Administration Expenses

     32   ARTICLE VII INVESTMENT FUNDS      33    

7.1

 

Investment Funds Established

     33    

7.2

 

Investment Funds

     33    

7.3

 

Self-Directed Brokerage Accounts

     34    

7.4

 

Initial Investment

     34    

7.5

 

Self-Directed Investment of Accounts

     34    

7.6

 

Company Stock

     35    

7.7

 

Diversification of Company Stock

     36    

7.8

 

Special ESOP Provisions

     37    

7.9

 

Closing and Removal of Company Stock Fund

     39   ARTICLE VIII VESTING      40    

8.1

 

Vesting Schedule for Matching and Profit Sharing Contributions

     40    

8.2

 

Accelerated Vesting

     40    

8.3

 

Nonforfeitable Benefits

     40    

8.4

 

Vesting After a Break in Service

     40  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX WITHDRAWALS AND LOANS DURING EMPLOYMENT      42    

9.1

 

Hardship Withdrawals

     42    

9.2

 

Withdrawals from Supplemental Accounts

     43    

9.3

 

Withdrawals After Attaining Age 59-1/2

     43    

9.4

 

Plan Loans

     44    

9.5

 

Valuing Withdrawals and Loans

     45    

9.6

 

Withdrawal of Rollover Account

     45    

9.7

 

Qualified Military Service Distributions

     46    

9.8

 

Qualified Reservist Distributions

     46   ARTICLE X PAYMENT OF BENEFITS      47    

10.1

 

Distribution

     47    

10.2

 

Beneficiary Designation

     49    

10.3

 

Benefits to Minors and Legal Incompetents

     50    

10.4

 

General Conditions

     50    

10.5

 

Direct Rollovers

     51   ARTICLE XI ADMINISTRATION OF PLAN      52    

11.1

 

Company Responsibility and Delegation to GBOC, BAC and BIC

     52    

11.2

 

Powers and Duties of BAC

     53    

11.3

 

Powers and Duties of BIC

     53    

11.4

 

Organization and Operation of Committees

     54    

11.5

 

Records and Reports of Committee

     55    

11.6

 

Compensation and Expenses of Committee

     55    

11.7

 

Claims Procedures

     55   ARTICLE XII AMENDMENT, TERMINATION, AND MERGER      58    

12.1

 

Amendment

     58    

12.2

 

Voluntary Termination of or Permanent Discontinuance of Contributions to the
Plan

     58    

12.3

 

Payments on Termination of or Permanent Discontinuance of Contributions to the
Plan

     58    

12.4

 

Merger, Consolidation or Sale of the Company

     59    

12.5

 

Successor Plans

     59    

12.6

 

Sale or Other Disposition of Assets of Company or Employer

     59  

 

iv



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS PROVISIONS      60    

13.1

 

No Guarantee of Employment

     60    

13.2

 

Qualified Military Service

     60    

13.3

 

No Guarantee of Value of Trust Fund Assets

     60    

13.4

 

Rights to Trust Fund Assets

     60    

13.5

 

No Enlargement of Plan Rights

     61    

13.6

 

Correction of Errors

     61    

13.7

 

Severability

     62    

13.8

 

Applicable Law

     62    

13.9

 

Indemnification

     62    

13.10

 

Plan Expenses

     62    

13.11

 

Exclusive Benefit: Return of Contributions

     63    

13.12

 

QDROs

     63    

13.13

 

Conditional Restatement

     63    

13.14

 

Forum Selection and Limitations on Actions

     64   ARTICLE XIV TOP-HEAVY PLAN RESTRICTIONS      65    

14.1

 

Definitions

     65    

14.2

 

Minimum Allocation

     68    

14.3

 

Restrictions

     68  

 

v



--------------------------------------------------------------------------------

REXAIR LLC RETIREMENT SAVINGS AND INVESTMENT PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

Rexair LLC (“Rexair”) established the Rexair LLC Retirement Savings and
Investment Plan (the “Plan”), effective as of March 25, 2000, for the purpose of
providing retirement benefits to eligible employees of Rexair and other adopting
employers. In connection with Rexair transferring, and Newell Operating Company
(the “Company”) assuming, sponsorship of the Plan, the Plan was previously
amended and restated, in its entirety, effective as of January 1, 2018. The
Plan, as set forth herein, is an amendment and restatement of such prior
restatement and is also effective January 1, 2018 (except as otherwise provided
herein).

The portion of the Plan that is not invested in the Company Stock Fund is
designated as a profit sharing plan for purposes of Code Section 401(a)(27)(B).
The portion of the Plan that is invested at any one time in the Company Stock
Fund is designated as a stock bonus plan within the meaning of Treasury
Regulation Section 1.401-1(b)(1)(iii) and an “employee stock ownership plan” or
“ESOP” within the meaning of Code Section 4975(e)(7) that is designed to invest
primarily in Company Stock. Together, the portion of the Plan that is not
invested in the Company Stock Fund and the portion of the Plan that is invested
in the Company Stock Fund are intended to qualify under Code Section 401(a), and
the trust which is a part of the Plan is intended to be exempt from federal
income tax under Code Section 501(a).

The Plan includes a cash or deferred arrangement intended to qualify under Code
Section 401(k) and a matching contribution feature intended to satisfy the safe
harbor requirements under Treasury Regulation Section 1.401(k)-3(c).

The Plan is intended to be an “ERISA Section 404(c) plan” as defined in
Department of Labor Regulations Section 2550.404c-1(b) and an “eligible
individual account plan” within the meaning of ERISA Section 407(d)(3).

Except as may be required by ERISA or the Code, the rights of any person whose
status as an Employee has terminated shall be determined pursuant to the Plan as
in effect on the date such employment status terminated, unless a subsequently
adopted provision of the Plan is expressly made applicable to such person.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

The terms and phrases in this Article shall have the following meanings when
used in this Plan unless a different meaning is clearly required by the context.
Masculine pronouns include the feminine, plural nouns include the singular, and
singular nouns include the plural except where the context indicates otherwise.

2.1 Accounts means the accounts held for a Participant. Each Participant’s
Accounts may include:

(a) Salary Deferral Account

(b) Supplemental Account

(c) Profit Sharing Account

(d) Rollover Account

(e) Matching Account

2.2 Alternate Payee means an Eligible Spouse, child or other dependent of a
Participant to whom a right to receive all or a portion of the benefits payable
with respect to the Participant under the Plan is assigned, in accordance with
Code Section 414(p).

2.3 Basic Compensation

(a) means wages, within the meaning of Section 3401(a), and all other payments
of compensation to an employee by the employer (in the course of the employer’s
trade or business) for which the employer is required to furnish the employee a
written statement under Sections 6041(d), 6051(a)(3), and 6052. Compensation
shall be determined without regard to any rules under Section 3401(a) that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Section 3401(a)(2)). Basic Compensation shall also include any amounts
not includible in the Participant’s taxable income by reason of a salary
reduction arrangement with an Employer under Code Section 125, 401(k),
402(e)(3), 402(h), 403(b) or 132(f) which if paid would have been Basic
Compensation, and shall include military differential pay. Basic Compensation
shall not include post-severance compensation, prizes, awards, grievance
settlements, overseas cost of living allowances, relocation allowances, mortgage
assistance, executive perquisites, stock options and imputed income for
group-term life insurance in excess of $50,000.

(b) Notwithstanding the forgoing, solely for purposes of Profit Sharing
Contributions under Plan Section 4.4(a), Basic Compensation shall not include
payments to the Senior Management Incentive Plan or the Secondary Incentive
Plan.

 

2



--------------------------------------------------------------------------------

(c) No portion of the Basic Compensation of any Participant which exceeds the
dollar limit described in Code Section 401(a)(17) (e.g., $275,000 for 2018, as
adjusted annually thereafter for cost-of-living increases in accordance with
Code Sections 401(a)(17) and 415(d)) shall be taken into account for any purpose
under the Plan for any Plan Year. The determination of Basic Compensation shall
be made by the Participating Employer (or its delegate) who employs the
Employee, in accordance with the records of the Participating Employer, and
shall be conclusive.

2.4 BAC means the Newell Operating Company U.S. Benefits Administration
Committee or its delegate, as provided for under Article XI.

2.5 Beneficiary means the person(s) designated pursuant to the Plan to receive
benefits in the event of a Participant’s death.

2.6 BIC means the Newell Operating Company U.S. Benefits Investment Committee or
its delegate, as provided for under Article XI.

2.7 Board of Directors means the Board of Directors of the Company.

2.8 Catch-Up Contributions means an Employer contribution made pursuant to
Section 4.2.

2.9 Break in Service means a twelve (12) consecutive month period during which
an Employee has not completed more than five hundred (500) Hours of Service.

(a) For purposes of determining whether a Break in Service has occurred in a
particular computation period, an Employee who is absent from work for maternity
or paternity reasons shall receive credit for Hours of Service which would
otherwise have been credited to such Employee but for such absence, or in any
case in which such hours cannot be determined, with eight (8) Hours of Service
per day of such absence. The Hours of Service to be so credited shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period or, in all other
cases, in the following computation periods.

(b) Notwithstanding the foregoing, in the case of an Employee who is absent from
work beyond the first anniversary of the first day of absence from work for
maternity or paternity reasons, such period begins on the second anniversary of
the first day of such absence. The period between the first and second
anniversaries of said first day of absence from work is neither a period of
service for which the Employee receives credit nor is such period a Break in
Service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
Employee, (2) by reason of the birth of a child of the Employee, (3) by reason
of the placement of a child with the Employee in connection with the adoption of
such child by such Employee, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

3



--------------------------------------------------------------------------------

2.10 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.11 Committee means, as applicable, the GBOC, BAC and/or BIC, subject to their
respective charters.

2.12 Company means Newell Operating Company, a Delaware corporation, or any
successor thereto, or any delegate thereof.

2.13 Company Stock means the common stock of Newell Brands Inc.

2.14 Company Stock Fund means the Investment Fund maintained to invest primarily
in shares of Company Stock.

2.15 Controlled Group means any two or more corporations, trades, or businesses
which constitute a controlled group or an affiliated service group of which the
Company is a member, or are under common control with the Company within the
meaning of Code Section 414(b), (c), (m), or (o), but only for the period during
which such relationship exists. For purposes of applying the limits of
Section 5.6, members of a Controlled Group shall be determined under Code
Section 415(h).

2.16 Disability means “disability” as defined in Rexair’s long-term disability
insurance plan.

2.17 Effective Date means for this restatement, January 1, 2018. The Plan’s
original effective date was March 25, 2000.

2.18 Eligible Employee means any Employee of a Participating Employer except:

(a) an Employee who belongs to a collective bargaining unit which has entered
into a collective bargaining agreement with the Employer, where retirement
benefits have been the subject of good faith bargaining unless the agreement
provides that such benefits are to be provided by this Plan;

(b) a Leased Employee;

(c) an Employee whose contract of employment excludes him or her from
participating in the Plan;

(d) as to any period of time, an individual who, during such period, is
classified or treated by a Participating Employer as an independent
contractor/consultant or as an employee of an employment agency, even if such
individual is subsequently determined to have been a common law employee of the
Employer during such period;

 

4



--------------------------------------------------------------------------------

(e) temporary employees with less than one thousand (1,000) Hours of Service
during a consecutive twelve (12) month period;

(f) directors who are not Employees of the Company;

(g) any Employee for the period during which he is eligible under a separate
401(k) plan of the Employer.

Notwithstanding the foregoing or any other provision of the Plan to the
contrary,

(a) for the Plan Year beginning January 1, 2018, “Eligible Employee” shall not
include each of those two Employees of Rexair who meet all of the following
criteria:

(1) are Highly Compensated Employees for the Plan Year,

(2) are employed with Rexair other than in the Sales Department, as identified
on Rexair’s payroll records, and

(3) earned the highest Testing Compensation for the Plan Year beginning
January 1, 2017 (determined without applying the compensation dollar limit in
effect under Code Section 401(a)(17) for 2017), and

(b) for the Plan Year beginning January 1, 2019, “Eligible Employee” shall not
include each of those two Employees of Rexair who meet all of the following
criteria:

(1) are Highly Compensated Employees for the Plan Year,

(2) are employed with Rexair other than in the Sales Department, as identified
on Rexair’s payroll records, and

(3) earned the highest Testing Compensation for the Plan Year beginning
January 1, 2018 (determined without applying the compensation dollar limit in
effect under Code Section 401(a)(17) for 2018).

2.19 Eligible Spouse means the spouse to whom a Participant is legally married
pursuant to local law and in accordance with the Code on the date of his death.
“Eligible Spouse” also includes a former spouse to the extent required by a
Qualified Domestic Relations Order.

2.20 Employee means any person who is employed by an Employer on a United States
payroll, including a Leased Employee, but excluding a person who is an
independent contractor, consultant or paid out of accounts payable on the books
and records of the Employer. The BAC may deem an individual to be an independent
contractor or consultant for purposes of the Plan notwithstanding any
determination by a governmental agency or instrumentality to the contrary.

 

5



--------------------------------------------------------------------------------

2.21 Employer means the Company and any other company which is a member of the
same Controlled Group as the Company.

2.22 Employment Date means the date on which the Employee first completes an
Hour of Service.

2.23 Entry Date means, except as otherwise provided in Section 3.1(e) with
respect to Highly Compensated Employees, the first day of the month coinciding
with or next following the date an Eligible Employee satisfies the eligibility
requirements under Section 3.1.

2.24 ERISA means the Employee Retirement Income Security Act of 1974, P.L.
93-406, as amended from time to time.

2.25 ESOP Feature means the portion of the Plan, as described in Article I, that
has been designated as an “employee stock ownership plan” within the meaning of
Code Section 4975(e)(7).

2.26 Expense Account means the account established pursuant to the provisions of
Section 6.4.

2.27 Forfeiture Account means the account established pursuant to the provisions
of Section 6.4.

2.28 GBOC means the Newell Operating Company Global Benefits Oversight Committee
or its delegate, as provided for under Article XI.

2.29 Highly Compensated Employee means for any Plan Year, an Employee in active
service who meets any of the following criteria:

(a) is, at any time during the current Plan Year or the immediately preceding
Plan Year, a 5% owner (as determined under Code Section 416(i)(1)) of an
Employer; or

(b) received aggregate Testing Compensation for the immediately preceding Plan
Year in excess of the limit prescribed under Code Section 414(q), as adjusted
for cost-of-living adjustments ($120,000 for 2018).

A former Employee shall be treated as a Highly Compensated Employee if: (i) such
Employee was a Highly Compensated Employee when such Employee separated from
service; or (ii) such Employee was a Highly Compensated Employee at any time
after attaining age 55.

 

6



--------------------------------------------------------------------------------

For purposes of this Section, the Testing Compensation of each Employee shall be
determined on an aggregate basis as if all Employers were a single employer
entity paying such Testing Compensation. All other determinations under this
Section shall be made in accordance with Code Section 414(q).

2.30 Hour of Service means each hour for which:

(a) an Employee is paid, or entitled to payment, for the performance of duties
for an Employer during the applicable computation period;

(b) an Employee is paid or entitled to payment from the Employer on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including Disability), layoff, jury duty, military duty or leave of
absence. No more than five hundred and one (501) Hours of Service shall be
credited under this paragraph for any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single
computation period). Hours under this paragraph shall be calculated and credited
pursuant to Department of Labor Regulations section 2530.200b-2 which are
incorporated herein by reference; and

(c) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under paragraph (a) or (b), as the case may be, and under this
paragraph (d). These hours shall be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

(d) Hours of Service shall be credited for employment with the Employer and with
other members of an affiliated service group (as defined in Code section
414(m)), a controlled group of corporations (as defined in Code section 414(b)),
or a group of trades or business under common control (as defined in Code
section 414(c)) of which the adopting Employer is a member, and any other entity
required to be aggregated with the Employer pursuant to Code section 414(o) and
the Treasury Regulations thereunder. Hours of Service also shall be credited for
any individual considered an Employee for purposes of this Plan under Code
section 414(n) or 414(o) and the Treasury Regulations thereunder.

(e) No credit shall be given for hours for which no duties are performed but for
which payment by the Employer is made or due under a plan maintained solely for
the purpose of complying with applicable worker’s compensation, unemployment
compensation or disability insurance laws, or where payment solely reimburses an
Employee for medical or medically related expenses incurred by the Employee.

 

7



--------------------------------------------------------------------------------

(f) Solely for purposes of determining whether a Break in Service for
participation and vesting purposes has occurred in a computation period, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which otherwise would have been credited
to such individual but for such absence. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence by reason
of the pregnancy of the individual, by reason of a birth of a child of the
individual, by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or for purposes
of caring for such child for a period beginning immediately following such birth
or placement. The Hours of Service credited under this paragraph shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period, or in all other
cases, in the following computation period. No more than five hundred and one
(501) hours will be credited under this paragraph.

(g) The Plan Administrator shall determine the Hours of Service for each
Employee on the basis of actual hours for which an Employee is paid or entitled
to payment.

(h) Notwithstanding any provision of this Plan to the contrary, Hours of Service
with respect to qualified military service shall be provided in accordance with
Section 414(u) of the Code.

2.31 Investment Fund means each investment option in which a Participant may
elect to have his Accounts invested, as provided in Article VII.

2.32 Investment Manager means a fiduciary (a) who has the power to manage,
acquire or dispose of any Plan assets pursuant to an investment management
agreement and (b) who is (1) a bank, as defined in the Investment Advisers Act
of 1940; (2) an insurance company qualified to manage, acquire or dispose of the
assets of an employee benefit plan under the laws of more than one state; or
(3) a firm registered as an investment adviser under the Investment Advisers Act
of 1940.

2.33 Leased Employee means any person (other than an Employee) who pursuant to
an agreement between the Employer and any other person (“leasing organization”)
has performed services for the Employer (or for the Employer and related persons
determined in accordance with Code Section 414(n)(6)) on a substantially
full-time basis for a period of at least one year, and such services are
performed under the primary direction or control of the Employer.

2.34 Matching Contribution means an Employer contribution made pursuant to
Section 4.7.

2.35 Non-Highly Compensated Employee means an Eligible Employee who is not a
Highly Compensated Employee.

 

8



--------------------------------------------------------------------------------

2.36 Normal Retirement Age means age 65.

2.37 Participant means an Eligible Employee who has satisfied the requirements
of Section 3.1 and who has an Account maintained on his behalf under the Plan.
Where the context is appropriate, “Participant” also includes a former Eligible
Employee who has an Account.

2.38 Participating Employer means Rexair and any other Employer which the Board
of Directors has authorized to adopt this Plan and which, by action of its
directors, adopts this Plan for the benefit of its Eligible Employees.

2.39 Plan means the Rexair LLC Retirement Savings and Investment Plan as set
forth herein and as amended from time to time.

2.40 Plan Administrator means the BAC.

2.41 Plan Year means the calendar year.

2.42 Profit Sharing Contribution means an Employer contribution made pursuant to
Section 4.4.

2.43 Qualified Domestic Relations Order means a domestic relations order which
the Plan Administrator, or its delegate, has determined satisfies the
requirements of Code Section 414(p).

2.44 Retirement Award means an Employer contribution made pursuant to
Section 4.4(b).

2.45 Rollover Contribution means a contribution made pursuant to Section 4.5.

2.46 Salary Deferral Contribution means an Employer contribution made pursuant
to Section 4.1.

2.47 Supplemental Contribution means an Employer contribution made pursuant to
Section 4.3.

2.48 Testing Compensation means wages, within the meaning of Section 3401(a),
and all other payments of compensation to an Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Employee a written statement under Sections 6041(d), 6051(a)(3),
and 6052. Testing Compensation shall be determined without regard to any rules
under Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2)). Testing Compensation
shall also include any amounts not includible in the Participant’s taxable
income by reason of a salary reduction arrangement with an

 

9



--------------------------------------------------------------------------------

Employer under Code Section 125, 401(k), 402(e)(3), 402(h), 403(b) or 132(f)
which if paid would have been Testing Compensation. The term shall also include
military differential pay. The term Testing Compensation does not include
amounts in excess of the dollar limit described in Code Section 401(a)(17)
($275,000 for 2018, as adjusted annually thereafter for cost-of-living increases
in accordance with Code Section 415(d)).

In order to be taken into account for a Limitation Year, Testing Compensation
must actually be paid or made available to an Employee (or if earlier,
includible in the gross income of the Employee) within the Limitation Year and
prior to severance from employment as set forth in Treasury Regulation
Section 1.415(c)-2(e)(1), subject to the minor timing differences set forth in
Treasury Regulation Section 1.415(c)-2(e)(2) and the inclusion of regular pay
after severance from employment set forth in Treasury Regulation
Section 1.415(c)-2(e)(3).

2.49 Trust Agreement means the trust agreement executed by the Company and the
Trustee, as amended from time to time.

2.50 Trust Fund means the trust fund created by and maintained under the Trust
Agreement for the purpose of holding the assets of and funding the benefits
provided by the Plan.

2.51 Trustee means the person or entity who holds the assets of the Trust Fund
and who is appointed by the Company.

2.52 Valuation Date means each business day for the United States financial
markets or other date specified by the Plan Administrator.

2.53 Year of Service means each twelve (12) month period in which an Employee
completes one thousand (1,000) Hours of Service.

(a) The eligibility computation period begins on the Employment Date and each
subsequent twelve (12) consecutive month period commencing on the anniversary
thereof.

(b) The vesting computation period begins on the Employment Date and each
subsequent twelve (12) consecutive month period commencing on the anniversary
thereof.

 

10



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility.

(a) Each Participant on the date immediately preceding the Effective Date shall
automatically continue as a Participant, provided that he remains an Eligible
Employee as of such date.

(b) Each Eligible Employee who is a Participant on the date immediately
preceding the Effective Date but does not continue as an Eligible Employee as of
the Effective Date shall again become a Participant on the Entry Date following
his reemployment commencement date, provided that he files an election to
participate in accordance with Section 3.2.

(c) Subject to subsection (d),

(1) Each Eligible Employee other than a Highly Compensated Employee who is not a
Participant as of the Effective Date shall become a Participant on the Entry
Date following the date the Eligible Employee has attained age 21 and has been
employed with a Participating Employer for ninety (90) days and files an
election to participate in the Plan, in accordance with Section 3.2.

(2) Each Eligible Employee who is a Highly Compensated Employee but is not a
Participant as of the Effective Date shall become a Participant on the Entry
Date following the date the Eligible Employee has attained age 21, been credited
with a Year of Service and files an election to participate in the Plan, in
accordance with Section 3.2.

(d) An Employee who becomes an Eligible Employee shall become a Participant on
the Entry Date following the date the Eligible Employee has attained age 21 and
has been employed by the Employer for ninety (90) days and files an election to
participate in the Plan.

(e) An Eligible Employee who is a Highly Compensated Employee shall not be
eligible to participate in the Plan for purposes of making any Salary Deferral
Contributions (including Catch-Up Contributions) to, or receiving any Profit
Sharing Contributions, Matching Contributions or any other Employer-paid
Contributions, under the Plan until the latest entry date permitted under Code
Section 410(a), as determined after applying the maximum age and service
eligibility requirements permissible under Code Section 410(a) and with “year of
service” for such purpose measured using the “elapsed time” method in accordance
with Treasury Regulations Section 1.410(a)-7.

 

11



--------------------------------------------------------------------------------

3.2 Participation.

(a) Salary Deferral. Each Eligible Employee who has satisfied the applicable
service requirements under Section 3.1(b) or (c) above and who desires to have
Salary Deferral Contributions made on his behalf shall file an election to
participate with the Plan Administrator or its delegate. The election to
participate shall provide that the Participant’s Basic Compensation in each
payroll period shall be reduced by any whole number percentage from 1% to 60%;
provided, however, that the amount of the reduction does not exceed the limits
set forth in Section 5.5 ($18,500 for 2018 and subject to cost-of-living
adjustments thereafter), or cause the Plan to violate the deduction limits of
Code Section 404.

(b) Rules Governing Elections to Participate. The Plan Administrator shall
establish procedures and deadlines for filing, modifying or revoking elections
to participate that shall be communicated to Eligible Employees. An election to
participate, modify or revoke Salary Deferral Contributions may be made at any
time and shall be in such form as prescribed by the Plan Administrator and shall
be effective as soon as administratively feasible after receipt of the election.
At the time of making or modifying an election, an Eligible Employee shall also
specify the Investment Fund(s) in which his Accounts will be invested and shall
designate a Beneficiary. If an Eligible Employee fails to so specify the
Investment Fund(s) in which his Accounts will be invested or designate a
Beneficiary, the default rules set forth in Sections 7.2 and 10.2(c) of the Plan
shall control. A Participant who has revoked his election to participate may
subsequently file at any time a new election to participate in accordance with
this Section, provided that the Participant is then an Eligible Employee and
that no provision of this Plan prevents him from making Salary Deferral
Contributions. The new election shall be effective as soon as administratively
feasible after receipt. The election to participate of a Participant who ceases
to be an Eligible Employee shall be deemed revoked as of the date of such change
in status.

(c) Erroneous Participation. If Salary Deferral Contributions and/or Catch-Up
Contributions are erroneously made on behalf of an individual who is not
eligible to participate in the Plan or make such contributions, then such Salary
Deferral Contributions and/or Catch-Up Contributions, as applicable, plus
earnings thereon, shall be distributed to that individual as soon as
administratively feasible after discovery of such error.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS TO THE PLAN

4.1 Salary Deferral Contributions.

(a) In lieu of paying a Participant his full Basic Compensation in a payroll
period, the Participating Employer shall make a Salary Deferral Contribution on
the Participant’s behalf in an amount equal to the amount of Basic Compensation
that the Participant elected to defer under Section 3.2. In no event, however,
shall the Salary Deferral Contributions made on behalf of a Participant exceed
the limitations of Article V. The Plan Administrator may prospectively revoke,
amend, or temporarily suspend a Participant’s election to participate to the
extent it deems necessary to satisfy those limits in any Plan Year. Except for
the occasional bona-fide administrative considerations, Salary Deferral
Contributions (and Matching Contributions thereon) cannot precede the earlier of
(a) the performance of services relating to the Salary Deferral Contributions
and (b) when the Basic Compensation that is subject to the election would be
payable to the Participant in the absence of an election to participate. In
addition, the Plan Administrator may revoke, amend, or temporarily suspend a
Participant’s election to participate in the event that, after taking all
necessary payroll deductions for purposes of Code Sections 125 and 132(f)(4) and
all required tax withholding, the Salary Deferral Contribution percentage set
forth in the Participant’s election to participate exceeds the percentage of
Basic Compensation available for Salary Deferral Contributions.

(b) Salary Deferral Contributions made to the Plan shall initially be allocated
to the portion of the Plan that is not comprised of the ESOP Feature.
Thereafter, to the extent that a Participant or his Beneficiary directs the
investment of Salary Deferral Contributions and other contributions in the
Company Stock Fund pursuant to Article VII of the Plan, such contributions shall
be transferred to the ESOP Feature unless and until the Participant or his
Beneficiary directs otherwise pursuant to Article VII of the Plan.

4.2 Catch-Up Contributions.

(a) Each Catch-Up Eligible Participant may elect to have a portion of his Basic
Compensation deferred as a Catch-Up Contribution. A “Catch-Up Eligible
Participant” is a Participant who is, or will be, age 50 before the end of the
Plan Year, regardless of whether such Eligible Employee terminates employment
with the Employer or dies prior to reaching age 50 during that Plan Year.

(b) A Catch-Up Eligible Participant may, in accordance with the procedures
established from time to time by the Plan Administrator, elect to have a portion
of his Basic Compensation deferred as a Catch-Up Contribution. A Catch-Up
Eligible Participant may elect to commence, increase, decrease or discontinue
Catch-Up Contributions in such manner and at such times as the Plan
Administrator shall specify

 

13



--------------------------------------------------------------------------------

from time to time, which shall be at least once per year, or more frequently as
the Plan Administrator may specify in uniform and nondiscriminatory rules. The
Catch-Up Eligible Participant’s election shall specify the amount of his Basic
Compensation to be contributed, which amount shall be between 1% and 60% of the
Catch-Up Eligible Participant’s Basic Compensation for each payroll period. The
determination of whether an amount is a Catch-Up Contribution will be determined
at the close of the calendar year in which the Catch-Up Contribution is made,
after application of the Plan limits on Salary Deferral Contributions set forth
in Article V.

(c) In no event shall the dollar amount of Catch-Up Contributions to the Plan
for any calendar year exceed the limit prescribed under Code Section 414(v)
($6,000 in 2018). If a Catch-Up Eligible Participant is determined to have
Catch-Up Contributions for a calendar year that exceed the applicable dollar
limit prescribed under Code Section 414(v)(2) for that calendar year, under this
Plan alone or when combined with amounts determined to be catch-up contributions
that meet the requirements of Code Section 414(v) that are made under another
plan for the same calendar year, then the excess Catch-Up Contributions will be
corrected in the same manner as Excess 401(k) Contributions, as set forth in
Section 5.3.

(d) Catch-Up Contributions shall not be eligible for Matching Contributions
under Section 4.7.

(e) Amounts determined to be Catch-Up Contributions for a Plan Year shall not be
subject to the Plan’s limits on Salary Deferral Contributions or the limit
prescribed under Code Section 402(g)(5), the limitation under Code Section 415,
or the ADP Test. The Plan shall not be treated as failing to meet the
requirements of Code Section 401(a)(4), 401(a)(30), 401(k)(3), 401(k)(12),
410(b), 415(c), or 416, as applicable, by reason of making of, or the right to
make, Catch-Up Contributions.

(f) Amounts contributed by a Catch-Up Eligible Participant as Salary Deferral
Contributions may, to the fullest extent permitted under Code Section 414(v),
the Treasury Regulations and other applicable guidance thereunder, and without
regard to a Catch-Up Eligible Participant’s actual election, be recharacterized
as Catch-Up Contributions, as may be required by operation of Plan limits on
Salary Deferral Contributions, the limit of Code Section 402(g)(5) and/or the
ADP Test (set forth in Section 5.2(b) below).

(g) Catch-Up Contributions made to the Plan shall initially be allocated to the
portion of the Plan that is not comprised of the ESOP Feature. Thereafter, to
the extent that a Participant or his Beneficiary directs the investment of
Catch-Up Contributions in the Company Stock Fund pursuant to Article VII of the
Plan, such Catch-Up Contributions shall be transferred to the ESOP Feature
unless and until the Participant or his Beneficiary directs otherwise pursuant
to Article VII of the Plan.

 

14



--------------------------------------------------------------------------------

4.3 Supplemental Contributions.

(a) The Company may, in its discretion, require Participating Employers to make
a Supplemental Contribution for any Plan Year for the purpose of passing the
tests described in Section 5.2. Supplemental Contributions are intended to be
qualified nonelective contributions or qualified matching contributions (as
described in Code Section 401(m)(4)) and shall be made only if the applicable
requirements of Code Sections 401(k) and 401(m) and Treasury Regulations
thereunder are satisfied. Supplemental Contributions shall, at the Plan
Administrator’s discretion, be allocated in accordance with any manner permitted
under applicable Treasury Regulations.

(b) Supplemental Contributions made to the Plan shall initially be allocated to
the portion of the Plan that is not comprised of the ESOP Feature. Thereafter,
to the extent that a Participant or his Beneficiary directs the investment of
Supplemental Contributions in the Company Stock Fund pursuant to Article VII of
the Plan, such Supplemental Contributions shall be transferred to the ESOP
Feature unless and until the Participant or his Beneficiary directs otherwise
pursuant to Article VII of the Plan.

4.4 Profit Sharing Contribution.

(a) Profit Sharing Contribution.

(1) Mandatory Profit Sharing Contribution for 2018. The Company shall make a
Profit Sharing Contribution to the Plan, with respect to the Plan Year beginning
on January 1, 2018, on behalf of each Participant who ceased to be an Eligible
Employee on or after January 1, 2018 and on or before November 21, 2018, on
account of retirement, Disability, or death (including death while performing
qualified military service), in accordance with the following schedule:

 

Participant’s Age on the

Last Day of the Plan Year

   Percentage of
Compensation  

Less than 30

     1.00 % 

30-34

     1.45 % 

35-39

     2.15 % 

40-44

     3.20 % 

45-49

     4.75 % 

50-54

     7.00 % 

55-59

     10.50 % 

60 & Older

     16.00 % 

For purposes of this mandatory Profit Sharing Contribution, Compensation shall
only include Basic Compensation paid by the Employer to an Employee during the
period the Employee is a Participant.

 

15



--------------------------------------------------------------------------------

(2) Discretionary Profit Sharing Contribution for 2018 and Future Plan Years.
The Company shall have the right to make a discretionary Profit Sharing
Contribution, with respect to each Plan Year that begins on and after January 1,
2018, on behalf of each Participant who is an Eligible Employee on the last day
of such Plan Year or who ceased to be an Eligible Employee during such Plan Year
on account of termination of employment on or after attaining Normal Retirement
Age, Disability or death (including death while performing qualified military
service). The amount of the discretionary Profit Sharing Contribution on behalf
of each eligible Participant shall be equal to such percentage of the eligible
Participant’s Compensation as shall be determined by the Board of Directors
based on the allocation rate for the allocation group to which such eligible
Participant is assigned. The determination with respect to any such Plan Year of
(i) the number of allocation groups (including a separate allocation group for
each eligible Participant), (ii) the division of eligible Participants among
allocation groups and (iii) the allocation rate with respect to each allocation
group (including an allocation rate of 0%) shall, on or before the due (with
extension) of the Company’s federal income tax return for such Plan Year, be set
forth in written resolutions adopted by the Board of Directors. For purposes of
this mandatory Profit Sharing Contribution, Compensation shall only include
Basic Compensation paid by the Employer to an Employee during the period the
Employee is a Participant.

(b) Retirement Award. The Company shall make an additional one-time employer
non-elective contribution (a “Retirement Award”) for all Non-Highly Compensated
Employees who retire on or before the last day of the Plan Year, in accordance
with the following schedule, provided, that rehired Participants who previously
received a Retirement Award are not eligible to receive a Retirement Award upon
subsequent termination of employment from the Company:

 

Participant’s Years Of Service    Contribution
Amount  

10-14 Years of Service

   $ 1,000.00  

15-19 Years of Service

   $ 2,000.00  

20-24 Years of Service

   $ 4,000.00  

25 or more Years of Service

   $ 5,000.00  

Notwithstanding the foregoing (or any other provision in the Plan to the
contrary), no Retirement Award shall be made for any Non-Highly Compensated
Employee who retires after December 10, 2015.

(c) Profit Sharing Contributions. Profit Sharing Contributions made to the Plan
shall initially be allocated to the portion of the Plan that is not comprised of
the ESOP Feature. Thereafter, to the extent that a Participant or his
Beneficiary directs the investment of Profit Sharing Contributions in the
Company Stock Fund pursuant to Article VII of the Plan, such Profit Sharing
Contributions shall be transferred to the ESOP Feature unless and until the
Participant or his Beneficiary directs otherwise pursuant to Article VII of the
Plan.

 

16



--------------------------------------------------------------------------------

4.5 Rollover Contributions.

An Eligible Employee may make a Rollover Contribution if permitted by the Plan
Administrator. The Plan Administrator shall not discriminate in favor of highly
compensated employees in approving Rollover Contributions. A Rollover
Contribution shall be permitted only to the extent the amount received from any
of the following eligible retirement plans constitutes an eligible rollover
distribution (as defined in the applicable provisions of the Code):

(a) a tax-qualified plan described in Code Sections 401(a) or 403(a) (excluding
after-tax employee contributions, designated Roth contributions described in
Code Section 402A and distributions of plan loan offset amounts defined in
Treasury Regulations Section 1.402(c)-2, Q&A-9);

(b) an annuity contract described in Code Section 403(b) (excluding after-tax
employee contributions);

(c) an eligible retirement plan under Code Section 457(b); or

(d) an individual retirement account or an individual retirement annuity
described in Code Section 408(a) or (b), respectively.

A Rollover Contribution shall be credited to the Eligible Employee’s Rollover
Account. The Plan Administrator, or its delegate, may request information
necessary to determine that the contribution satisfies these requirements. If
the Plan Administrator subsequently discovers that the contribution does not
satisfy these requirements, the Employee’s Rollover Account including any
investment earnings (or less investment losses) shall be immediately distributed
to the Employee.

Rollover Contributions made to the Plan shall initially be allocated to the
portion of the Plan that is not comprised of the ESOP Feature. Thereafter, to
the extent that a Participant or his Beneficiary directs the investment of
Rollover Contributions in the Company Stock Fund pursuant to Article VII of the
Plan, such Rollover Contributions shall be transferred to the ESOP Feature
unless and until the Participant or his Beneficiary directs otherwise pursuant
to Article VII of the Plan.

4.6 Date of Contributions.

(a) Participating Employers shall deposit the Salary Deferral Contributions and
Catch-Up Contributions with the Trustee as soon as administratively feasible
after each payroll period as the amounts can reasonably be segregated from the
Participating Employer’s general assets, but in no event later than the 15th
business day of the month following the month in which such Contributions are
withheld by the Participating Employer from Participants’ Basic Compensation.

 

17



--------------------------------------------------------------------------------

(b) All other Participating Employer contributions shall be deposited with the
Trustee no later than the due date, including extensions, for the Participating
Employer’s income tax return for the Participating Employer’s tax year for which
the Contribution is made.

(c) Rollover Contributions shall be deposited with the Trustee as soon as
administratively feasible after receipt by the Participating Employer.

4.7 Matching Contributions.

(a) Subject to the provisions of this Section 4.7 and Article V, the Company
shall have the right to make a discretionary matching contribution to the Plan
on behalf of each Participant, each payroll period, in an amount as directed
annually by the Board of Directors.

(b) For purposes of any Matching Contributions under this paragraph,
Compensation shall only include Basic Compensation paid by Employer to an
Employee during the period the Employee is a Participant.

(c) Matching Contributions made to the Plan shall initially be allocated to the
portion of the Plan that is not comprised of the ESOP Feature. Thereafter, to
the extent that a Participant or his Beneficiary directs the investment of
Matching Contributions in the Company Stock Fund pursuant to Article VII of the
Plan, such Matching Contributions shall be transferred to the ESOP Feature
unless and until the Participant or his Beneficiary directs otherwise pursuant
to Article VII of the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE V

LIMITATIONS ON CONTRIBUTIONS

5.1 Definitions for Nondiscrimination Tests.

The following terms have the following meanings for purposes of Sections 5.2,
5.3 and 5.4:

(a) Actual Deferral Percentage or ADP means, for a Plan Year, a Participant’s
Salary Deferral Contributions expressed as a percentage of Testing Compensation
for the entire Plan Year. The Actual Deferral Percentage of a Non-Highly
Compensated Employee shall be determined without regard to any Salary Deferral
Contributions made in excess of the 402(g) Limit (described in Section 5.5). The
Actual Deferral Percentage of a Highly Compensated Employee who is eligible to
participate in two or more plans maintained by an Employer which are described
in Code Section 401(a) and which include a cash or deferred arrangement
described in Code Section 401(k), shall be determined as if all such plans were
a single plan or arrangement. To the extent permitted by Treasury Regulation
Section 1.401(k)-1(b), the Plan Administrator may treat Matching Contributions
allocated to the Participants’ Accounts for a Plan Year as Salary Deferral
Contributions in determining their Actual Deferral Percentages.

(b) Average ADP means the average (expressed as a percentage) of the Actual
Deferral Percentages for a group of Employees.

(c) Actual Contribution Percentage or ACP means, for a Plan Year, a
Participant’s Matching Contributions (other than Matching Contributions treated
as Salary Deferral Contributions pursuant to the last sentence of
Section 5.1(a)) expressed as a percentage of Testing Compensation for the entire
Plan Year.

(d) Average ACP means the average (expressed as a percentage) of the Actual
Contribution Percentages for a group of Employees.

(e) Excess 401(k) Contribution means with respect to any Plan Year, the excess
of (i) the aggregate amount of contributions actually taken into account in
computing the ADPs of Highly Compensated Employees for such Plan Year, over
(ii) the maximum amount of such contributions permitted by the ADP Test set
forth in Section 5.2(b).

(f) Excess Aggregate Contribution means with respect to any Plan Year, the
excess of (i) the aggregate amount of contributions actually taken into account
in computing the Average ACP of Highly Compensated Employees for such Plan Year,
over (ii) the maximum amount of such contributions permitted by the ACP Test set
forth in Section 5.2(f).

 

19



--------------------------------------------------------------------------------

5.2 Nondiscrimination Tests.

(a) Notwithstanding any provision of the Plan to the contrary, the
nondiscrimination test of paragraph (b) (the “ADP Test”) shall be passed for
each Plan Year. If the test is not passed within 0.01%, the Plan Administrator
shall take action pursuant to Section 5.3 to ensure that the test is passed.

(b) ADP Test. The Average ADP of the group of Highly Compensated Employees shall
not exceed the greater of the following:

(1) 1.25 times the Average ADP in the preceding year of the group of Non-Highly
Compensated Employees, or

(2) 2.0 times the Average ADP in the preceding year of the group of Non-Highly
Compensated Employees but not more than 2 percentage points higher than the
Average ADP in the preceding year of the group of Non-Highly Compensated
Employees.

(c) For purposes of determining the Actual Deferral Percentage of a Participant
for a Plan Year, Salary Deferral Contributions will be taken into account only
if (1) they are actually paid to the Trust Fund before the last day of the
twelve-month period immediately following such Plan Year, and (2) they relate to
Testing Compensation that would have been received by the Participant in such
Plan Year (but for the salary deferral election) or is attributable to services
performed by the Participant in the Plan Year and (but for the salary deferral
election) would have been received by the Participant within two and one-half
months after the close of the Plan Year, but only if the Plan provides for
elective contributions that relate to Testing Compensation that would have been
received after the close of a year to be allocated to such prior year rather
than the year in which the Testing Compensation would have been received.

(d) Aggregation of Plans. For purposes of determining whether a plan satisfies
the ADP test (set forth in 5.2(b) above), all elective contributions that are
made under two or more plans, that are aggregated for purposes of Code
Section 401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii)) shall be
treated as made under a single plan If two or more plans are permissively
aggregated for purposes of Code Section 401(k), then the aggregated plans shall
also satisfy Code Sections 401(a)(4) and 410(b) as though they were a single
plan. Two or more plans may be aggregated in order to satisfy Code
Section 401(k) only if they have the same plan year and use the same ADP testing
method.

(e) Notwithstanding any provision of the Plan to the contrary, the
nondiscrimination test of paragraph (f) (the “ACP Test”) shall be passed for
each Plan Year. If the test is not passed within 0.01%, the Plan Administrator
shall take action pursuant to Section 5.4 to ensure that the test is passed.

 

20



--------------------------------------------------------------------------------

(f) ACP Test. The Average ACP of the group of Highly Compensated Employees shall
not exceed the greater of the following:

(1) 1.25 times the Average ACP in the preceding year of the group of Non-Highly
Compensated Employees, or

(2) 2.0 times the Average ACP in the preceding year of the group of Non-Highly
Compensated Employees but not more than 2 percentage points higher than the
Average ACP in the preceding year of the group of Non-Highly Compensated
Employees.

5.3 Correction of Excess 401(k) Contributions.

(a) Correction of Excess 401(k) Contributions. The Plan Administrator may take
any and all steps it deems necessary or appropriate to ensure compliance with
the limitations of Section 5.2(b) above. Such steps shall include, without
limitation, one or any combination of the following:

(1) restrict the amount of Salary Deferral Contributions on behalf of Highly
Compensated Employees; and/or

(2) distribute Excess 401(k) Contributions to the Highly Compensated Employees
who made such Excess 401(k) Contributions, pursuant to paragraph (e) below.

(3) make Supplemental Contributions for the purposes of passing the ADP Test, in
accordance with any manner permitted under applicable Treasury Regulations.

Notwithstanding the foregoing, any such corrective steps shall comply with the
requirements of Code Section 401(k) and the Treasury Regulations thereunder.

(b) Calculation of Excess 401(k) Contributions. The amount of Excess 401(k)
Contributions for Highly Compensated Employees for a Plan Year shall be
calculated by the following method, under which the ADP of the Highly
Compensated Employee with the highest ADP is reduced to the extent required to
enable the Plan to satisfy the ADP Test or to cause such Highly Compensated
Employee’s ADP to equal the ADP of the Highly Compensated Employee with the next
highest ADP:

(1) the Salary Deferral Contributions of the Highly Compensated Employee with
the highest ADP shall be reduced; such reduction shall continue, as necessary,
until such Highly Compensated Employee’s ADP equals that (those) of the Highly
Compensated Employee(s) with the second highest ADP;

 

21



--------------------------------------------------------------------------------

(2) following the application of paragraph (1), if it is still necessary to
reduce Highly Compensated Employees’ Salary Deferral Contributions, then the
Contributions of (or allocations on behalf of if applicable) Highly Compensated
Employees with the highest and second highest ADPs shall be reduced, as
necessary, until such Employees’ ADP equals that of the Highly Compensated
Employee(s) with the third highest ADP;

(3) following the application of paragraph (2), if it is still necessary to
reduce Highly Compensated Employees’ Salary Deferral Contributions, then the
procedure, the beginning of which is described in paragraphs (1) and (2) above,
shall continue until no further reductions are necessary; and

(4) amounts determined pursuant to paragraphs (1) through (3) above shall be
combined. The resulting sum shall be the Excess 401(k) Contributions, and the
portion of the total to be allocated to each affected Highly Compensated
Employee shall be determined pursuant to paragraph (c) below.

(c) Allocation of Excess 401(k) Contributions. The amount of Excess 401(k)
Contributions to be allocated to a Highly Compensated Employee for a Plan Year
shall be determined by the following method:

(1) the Salary Deferral Contributions of the Highly Compensated Employee(s) with
the highest dollar amount of Salary Deferral Contributions shall be reduced, as
necessary, until either such Highly Compensated Employee’s dollar amount of
Salary Deferral Contributions equals that of the Highly Compensated Employee(s)
with the next highest dollar amounts of Salary Deferral Contributions, or until
no unallocated Excess 401(k) Contributions remain;

(2) following the application of the preceding paragraph (1), if unallocated
Excess 401(k) Contributions remain, then Salary Deferral Contributions of the
Highly Compensated Employees with the highest and second highest dollar
amount(s) of Salary Deferral Contributions shall be reduced, as necessary, until
either such Highly Compensated Employees’ dollar amount of Salary Deferral
Contributions equal those of the Highly Compensated Employee(s) with the third
highest dollar amount(s) of Salary Deferral Contributions, or until no
unallocated Excess 401(k) Contributions remain;

(3) following the application of the preceding paragraph (2), if unallocated
Excess 401(k) Contributions remain, then the procedure, the beginning of which
is described in paragraphs (1) and (2), shall continue until no further
reductions are necessary; and

(4) Excess 401(k) Contributions in an amount equal to the reduction of Salary
Deferral Contributions determined in paragraphs (1) through (3) above with
respect to a Highly Compensated Employee shall be allocated to that Highly
Compensated Employee and, as determined by the Plan Administrator, distributed
pursuant to paragraph (e) below.

 

22



--------------------------------------------------------------------------------

(d) Character of Excess 401(k) Contributions. The Excess 401(k) Contributions of
a Highly Compensated Employee shall be deemed to consist of Contributions and
allocations as determined according to the following order:

(1) first, the Highly Compensated Employee’s Excess 401(k) Contributions shall
be deemed to consist of Salary Deferral Contributions, if any, which exceed the
highest rate or amount at which Salary Deferral Contributions are matched;
provided, however, such Contributions shall be offset by any excess deferrals
distributable to the Employee pursuant to Section 5.5; and

(2) second, the Highly Compensated Employee’s Excess 401(k) Contributions shall
be deemed to consist of (1) any Salary Deferral Contributions and (2) any
Matching Contributions and Supplemental Contributions, each in proportion to the
Highly Compensated Employee’s total Salary Deferral Contributions and Matching
Contributions, and Supplemental Contributions for the Plan Year; provided,
however, any Salary Deferral Contributions characterized as Excess 401(k)
Contributions under this paragraph shall be offset by any excess deferrals
distributable to the Employee pursuant to Section 5.5 and not taken into account
under Section 5.1(a) above.

(e) Distribution of Excess 401(k) Contributions. If, pursuant to paragraph
(a) above, the Plan Administrator elects to distribute Excess 401(k)
Contributions, which shall be treated as Annual Additions (adjusted for
Earnings) to Highly Compensated Employees, then the Plan Administrator shall
make such distributions in accordance with the following timing restrictions:

(1) on or before the date which falls 2 1/2 months after the last day of the
Plan Year for which such Excess 401(k) Contributions were made, to avoid
liability for the Federal excise tax (currently, equal to 10% of the
undistributed Excess 401(k) Contributions) and state excise tax, if applicable,
which will be imposed on Excess 401(k) Contributions distributed after such
date;

(2) in the event of a complete termination of the Plan during the Plan Year in
which there are Excess 401(k) Contributions, such distributions shall be made
and as soon as administratively feasible after the date of termination of the
Plan, but in no event later than the close of the 12-month period immediately
following such termination; and

(3) in any event, such Excess 401(k) Contributions shall be distributed before
the last day of the Plan Year next following the Plan Year for which such Excess
401(k) Contributions were made.

 

23



--------------------------------------------------------------------------------

(f) Compliance Any adjustments to the Non-Highly Compensated Employee Average
ADP for the current Plan Year shall be made in accordance with Code
Section 401(k) and the Treasury Regulations issued thereunder.

(g) Adjustment for Earnings. After the Plan Administrator has determined the
aggregate amount and character of Excess 401(k) Contributions to be distributed
to a given Highly Compensated Employee, then that amount shall be adjusted for
earnings. Effective for Plan years beginning on or after January 1, 2008,
earnings shall be calculated through the end of the Plan Year. No earnings shall
be calculated for the period between the end of the Plan Year in which such
Excess 401(k) Contributions arose and the date of the corrective distribution of
such amounts (the “Gap Period”). The earnings allocable to Excess 401(k)
Contributions shall be calculated by the Plan Administrator using any reasonable
method for computing the earnings allocable to Excess 401(k) Contributions;
provided, however, that the method shall not violate Code Section 401(a)(4), and
that the method shall be used consistently for all Participants, for all
corrective distributions under the Plan for the Plan Year, and for allocating
earnings to Participants’ Accounts.

(h) Matching Contributions Attributable to Excess 401(k) Contributions. Any
Matching Contributions attributable to Excess 401(k) Contributions, plus any
earnings allocable thereto, shall be forfeited

(i) Special Rules.

(1) Coordination with Distribution of excess deferrals. After calculation of an
amount to be distributed to a Participant pursuant to the procedures discussed
in paragraphs (b) and (c) above, if the Participant in question has also made
excess deferrals during the calendar year ended within or coincident with the
Plan Year, the amount actually distributed to that Participant shall be adjusted
to take into account such excess deferrals pursuant to Section 5.5.

(2) Testing Methods. If the Plan changes such that it uses a different testing
method for the ADP Test than the ACP Test, then the Plan cannot use (i) the
recharacterization method of Treasury Regulation Section 1.401(k)-2(b)(3) to
correct Excess 401(k) Contributions for a Plan Year; or (ii) the rules of
Treasury Regulation Section 1.401(k)-2(a)(6)(v) to take Supplemental
Contributions into account under the ADP Test (rather than the ACP Test).

(3) Excess 401(k) Contributions shall be treated as Annual Additions under the
Plan for each Plan Year that such Contributions were allocated to the affected
Participant’s Account.

 

24



--------------------------------------------------------------------------------

5.4 Correction of Excess Aggregate Contributions.

If the Average ACP of the group of Highly Compensated Employees might exceed the
limitations of Section 5.2(f) for any Plan Year, the Plan Administrator may take
any and all steps it deems necessary or appropriate to ensure compliance with
such limitations, including, without limitation, one or any combination of the
following: (i) limit the amount of Matching Contributions to be made on behalf
of Highly Compensated Employees in such manner as may be necessary or
appropriate in order to assure that the limitation described in Section 5.2(f)
will be satisfied; (ii) distribute vested Excess Aggregate Contributions to
Highly Compensated Employees who received such allocations, pursuant to
paragraph (d) below; (iii) make Supplemental Contributions for the purposes of
passing the ACP test, in accordance with any manner permitted under applicable
Treasury Regulations. Notwithstanding the foregoing, any such corrective steps
shall comply with the requirements of Code Section 401(m) and the Treasury
Regulations thereunder.

(a) Notwithstanding any contrary provisions in this Plan, if the Plan
Administrator elects to distribute or reallocate Excess Aggregate Contributions
(adjusted for earnings), then the Plan Administrator shall take such action on
or before the date which falls 21/2 months after the last day of the Plan Year
for which such Excess Aggregate Contributions were made, if the Employer wishes
to avoid liability for the Federal excise tax (currently, equal to 10% of
undistributed and unreallocated Excess Aggregate Contributions) and state excise
tax, if applicable, which will be imposed on Excess Aggregate Contributions
distributed or reallocated after such date, but in any event, before the last
day of the Plan Year next following the Plan Year for which such Contributions
were made.

(b) Determination of Amount of Excess Matching Contribution. The amount of
Excess Aggregate Contributions for Highly Compensated Employees for a Plan Year
shall be determined by the following method, to enable the Plan to satisfy the
ACP Test.

(1) first, the allocations of Contributions taken into account in determining
the ACP (“ACP Allocations”) of the Highly Compensated Employee with the highest
ACP shall be reduced, as necessary, until such Employee’s ACP equals those of
the Highly Compensated Employee(s) with the second highest ACP;

(2) second, following the application of paragraph (1), if it is still necessary
to reduce Highly Compensated Employees’ ACP Allocations, then the Contributions
of Highly Compensated Employees with the highest and second highest ACPs shall
be reduced, as necessary, until each affected Employee’s ACP equals that (those)
of the Highly Compensated Employee(s) with the third highest ACP;

(3) third, following the application of paragraph (2), if it is still necessary
to reduce Highly Compensated Employees’ ACP Allocations, then the procedure, the
beginning of which is described in paragraphs (1) and (2), shall continue until
no further reductions are necessary; and

 

25



--------------------------------------------------------------------------------

(4) fourth, amounts determined pursuant to paragraphs (1) through (3) shall be
combined. The resulting sum shall be the Excess Aggregate Contributions, and the
portion of the total to be allocated to each affected Highly Compensated
Employee shall be determined pursuant to paragraph (c) below.

(c) Allocation of Excess Aggregate Contributions. The amount of Excess Aggregate
Contributions to be allocated to a Highly Compensated Employee for a Plan Year
shall be determined by the following method to enable the Plan to satisfy the
ACP test:

(1) first, the ACP Allocations of the Highly Compensated Employee(s) with the
highest dollar amount of ACP Allocations shall be reduced, as necessary, until
either such Employee’s dollar amount of ACP Allocations equals those of the
Highly Compensated Employee(s) with the second highest dollar amount of ACP
Allocations or until no ACP Allocations remain;

(2) second, following the application of paragraph (1), if unallocated ACP
Allocations remain, then ACP Allocations of Highly Compensated Employees with
the highest and second highest dollar amount of ACP Allocations shall be
reduced, as necessary, until either each affected Employee’s dollar amount of
ACP Allocations equals that (those) of the Highly Compensated Employee(s) with
the third highest dollar amount of ACP Allocations, or until no ACP Allocations
remain;

(3) third, following the application of paragraph (2), if unallocated ACP
Allocations remain, the procedure, the beginning of which is outlined in
paragraphs (1) and (2), shall continue until no further reductions are necessary
or until no further unallocated ACP Allocations remain; and

(4) fourth, Excess Aggregate Contributions in an amount equal to the reductions
of ACP Allocations determined in paragraphs (1) through (3) above with respect
to a Highly Compensated Employee shall be allocated to that Highly Compensated
Employee and, as determined by the Plan Administrator, forfeited (if
forfeitable) or distributed pursuant to paragraph (d) below.

(d) Distribution of Excess Aggregate Contributions. After the procedure outlined
in paragraph (c) above is completed, all amounts of Excess Aggregate
Contributions shall be forfeited (if forfeitable) or distributed (if
distributable) to the respective Highly Compensated Employees to whose Accounts
the Excess Aggregate Contributions were made. Excess Aggregate Contributions for
each affected Highly Compensated Employee shall be forfeited (if forfeitable) or
distributed (if distributable) from the following Accounts in the following
order:

(1) the Highly Compensated Employee’s Matching Account;

 

26



--------------------------------------------------------------------------------

(2) the Highly Compensated Employee’s Supplemental Account; and

(3) the Highly Compensated Employee’s Salary Deferral Account.

(e) Adjustment for Earnings. After the Plan Administrator has determined the
aggregate amount and character, of Excess Aggregate Contributions to be
forfeited or distributed to a given Highly Compensated Employee, then that
amount shall be adjusted for earnings. Earnings shall be calculated through the
end of the Plan Year. No earnings shall be calculated for the period between the
end of the Plan Year in which such Excess Aggregate Contributions arose and the
date of the corrective distribution of such amounts (the “Gap Period”). The
earnings allocable to Excess Aggregate Contributions shall be calculated by the
Plan Administrator using any reasonable method for computing the earnings
allocable to Excess Aggregate Contributions; provided, however, that the method
shall not violate Code Section 401(a)(4), and that the method shall be used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and for allocating earnings to Participants’ Accounts.

(f) Special Rule. Any amount distributed to a Highly Compensated Employee
pursuant to this Section shall not be subject to any of the consent rules for
Participants and Spouses contained in Article X. Similarly, any such
distribution shall not make that Employee liable for the Federal taxes
applicable to early withdrawals under Code Section 72(t).

5.5 402(g) Limit on Deferrals.

(a) Notwithstanding any other provision of the Plan to the contrary, a
Participant shall not be permitted to defer under Section 3.2(a) an amount in
any taxable year of the Participant in excess of the limitation of Code
Section 402(g) ($18,500 in 2018) as adjusted by the Secretary of the Treasury
under Code Section 415(d) (the “402(g) Limit”). All arrangements under which a
Participant makes elective deferrals (as defined in Code Section 402(g)(3))
shall be aggregated and treated as a single arrangement. Salary Deferral
Contributions to a Participant’s Account shall automatically cease when the
402(g) Limit is reached in any taxable year.

(b) If through administrative error or otherwise, the Salary Deferral
Contributions to a Participant’s Account exceed the 402(g) Limit (without regard
to elective deferrals under any other Plan), any excess Salary Deferral
Contributions (and earnings thereon) shall be distributed to the Participant no
later than the first April 15 following the year of the deferral, but may be
distributed in the year of deferral if the following requirements are satisfied:

(1) the Participant designates in writing that the distribution is an excess
deferral,

 

27



--------------------------------------------------------------------------------

(2) the distribution is made after the Plan receives the excess deferral,

(3) the Plan Administrator designates the distribution as a distribution of an
excess deferral.

(c) If the Participant’s deferrals under this Plan exceed the 402(g) Limit when
aggregated with the Participant’s other elective deferrals (as defined in Code
Section 402(g)(3)), the excess Salary Deferral Contributions (and any earnings
thereon) shall be distributed to the Participant no later than the first
April 15 following the year of deferral, provided that the Participant submits a
written claim to the Plan Administrator no later than April 1 following the year
of deferral. The claim shall be in such form as specified by the Plan
Administrator and shall state the amount of the excess Salary Deferral
Contributions for the preceding year and shall include the Participant’s written
statement that if such amounts are not distributed, they will, when added to
amounts deferred under other plans or arrangements, exceed the 402(g) Limit for
the year of the deferral.

(d) The amount of excess Salary Deferral Contributions that may be distributed
pursuant to this Section shall be determined after the application of
Section 5.3(a).

(e) The calculation of earnings on distributed excess Salary Deferral
Contributions shall be made pursuant to Treasury Regulation Section 1.402(g)-1.
Earnings shall be calculated through the end of the taxable year of the
Participant for which the excess deferrals and Matching Contributions
attributable thereto were made. No earnings shall be calculated for the period
between the end of the Plan Year in which such excess deferrals and the Matching
Contributions attributable thereto were made and the date of the corrective
distribution of such amounts (the “Gap Period”). The earnings allocable to such
excess deferrals and Matching Contributions attributable thereto shall be
calculated by the Plan Administrator using any reasonable method for computing
the earnings allocable to excess deferrals and Matching Contributions
attributable thereto; provided, however, that the method shall not violate Code
Section 401(a) (4), and that method shall be used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and for allocating earnings to Participants’ Accounts.

(f) Any Matching Contributions allocated to the Participant’s Matching Account
by reason of any excess deferral distributed pursuant to this Section 5.5 (and
any earnings allocable thereto for the calendar year to which the excess
deferral relates), shall be forfeited and applied to reduce the next succeeding
Matching Contribution to the Plan

 

28



--------------------------------------------------------------------------------

5.6 Limit on Annual Additions.

(a) Basic Limitation. Notwithstanding any other provision of this Plan to the
contrary, the Annual Additions with respect to a Participant in any Limitation
Year shall not exceed the lesser of

(1) Dollar amount specified in Code Section 415(c)(1)(A) ($55,000 for Limitation
Years beginning after December 31, 2017), as adjusted in accordance with Code
Section 415(d), or

(2) 100% of the Participant’s Testing Compensation for such Limitation Year.

(b) Definitions. For purposes of this Section 5.6, the following terms when
capitalized have the following meanings:

(1) Annual Additions means in a Limitation Year the sum of:

(A) Employer contributions (including Salary Deferral Contributions, Matching
Contributions, Supplemental Contributions, and Profit Sharing Contributions, but
not Catch-Up Contributions) allocated to a Participant’s accounts in any Defined
Contribution Plan (without regard to whether such amounts were distributed
pursuant to Sections 5.3, 5.4 or 5.5);

(B) forfeitures allocated to a Participant’s accounts in any Defined
Contribution Plan;

(C) the Participant’s contributions to any Defined Contribution Plan; and

(D) amounts described in Code Section 415(1)(1) or 419A(d)(2).

(2) Defined Contribution Plan means any plan described in Code Section 414(i)
which is maintained by any member of the Controlled Group.

(c) Limitation Year means the Plan Year.

(d) Correction of Excess Annual Additions. If the Annual Additions to a
Participant’s Accounts would exceed the limitation set forth in paragraph (a),
the Annual Additions shall be reduced, in such manner prescribed in Code
Section 415 and the regulations and such other applicable authorities issued
thereunder, to the extent necessary to comply with the limitation set forth in
paragraph (a).

 

29



--------------------------------------------------------------------------------

(1) Contributions made by the Participant to any other Defined Contribution Plan
maintained by a member of the Controlled Group and any earnings attributable to
such contributions shall be refunded to the Participant to the extent necessary
to reduce the Participant’s Annual Additions to the amount set forth in
paragraph (a).

(2) If additional reductions are necessary, the remaining excess Annual
Additions shall be held in a suspense account and used to reduce the
Participating Employer’s contributions for that Participant in subsequent
Limitation Years provided that the Participant is covered by the Plan at the end
of the Limitation Year in question. If the Participant is not covered by the
Plan at that time, the suspended excess Annual Additions shall be allocated and
reallocated to the Accounts of the remaining Participants. If no Account can
receive a further allocation without exceeding the limitation, the unallocated
amount shall continue to be held in a suspense account and allocated in the next
year before any other Participating Employer or Employee contribution is made.
The Plan Administrator shall determine which contributions are excess Annual
Additions for purposes of this suspense procedure on a consistent,
nondiscriminatory basis.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

ACCOUNT ADMINISTRATION

6.1 Plan Accounts and Allocation of Contributions.

(a) The Plan Administrator shall establish one or more of the following Accounts
as necessary for each Participant (or Eligible Employee, as the case may be):

(1) Salary Deferral Account

(2) Supplemental Account

(3) Profit Sharing Account

(4) Rollover Account

(5) Matching Account

(b) The Plan Administrator shall allocate contributions among a Participant’s
Accounts as follows:

(1) Salary Deferral Contributions and Catch-Up Contributions shall be allocated
to the Participant’s Salary Deferral Account.

(2) Supplemental Contributions shall be allocated to the Participant’s
Supplemental Account.

(3) Profit Sharing Contributions shall be allocated to the Participant’s Profit
Sharing Account.

(4) Rollover Contributions shall be allocated to the Participant’s Rollover
Account.

(5) Matching Contributions shall be allocated to the Participant’s Matching
Account.

(c) The Plan Administrator shall create and maintain a Forfeiture Account in the
event that such an Account is required pursuant to Article VIII.

(d) The Plan Administrator shall create and maintain an Expense Account to which
shall be credited the annual administrative fee charged to Participant Accounts
pursuant to Section 6.4.

(e) The Plan Administrator may delegate the responsibility for the maintenance
of the Accounts to a record keeper.

 

31



--------------------------------------------------------------------------------

6.2 Allocation of Investment Earnings and Losses.

Each Participant’s Account(s) shall reflect the net gains and losses on assets
held in the Participant’s Account’s each Valuation Date. At least once each Plan
Year the Trustee shall determine the aggregate fair market value of the Trust
Fund.

6.3 Charges to Participant Accounts.

The Plan Administrator shall charge all distributions made to a Participant or
to his Beneficiary from his Account against the Account of the Participant when
made. The Plan Administrator in its discretion may charge certain administrative
fees and expenses directly to the Participant Accounts, including certain
transaction-based fees for optional services elected by the Participant.

6.4 Reasonable Plan Administration Expenses.

(a) An annual administrative fee, in such amount as shall be determined by the
Plan Administrator, shall be charged to the Account of each Participant as of
the last day of each quarter in a Plan Year and credited to the Expense Account
to pay reasonable expenses incurred in the administration of the Plan.

(b) All reasonable expenses incurred in the administration of the Plan shall be,
to the maximum extent permissible paid first from the Expense Account and then
from the Forfeiture Account, provided, that, reasonable expenses relating to an
individual Participant’s Account that are paid from the Trust Fund may be
charged, in the discretion of the Plan Administrator, to that Participant’s
Account.

(c) Any amounts remaining in the Expense Account as of the end of a Plan Year
shall be allocated per capita to each Participant who is an Eligible Employee on
the last day of such Plan Year and credited to such Participant’s Profit Sharing
Account.

 

32



--------------------------------------------------------------------------------

ARTICLE VII

INVESTMENT FUNDS

7.1 Investment Funds Established.

(a) The Plan shall offer at least three Investment Fund options, in addition to
the Company Stock Fund and Self-Directed Brokerage Accounts. Each such
additional Investment Fund shall be diversified and shall have materially
different risk and return characteristics, in accordance with Code
Section 401(a)(35).

(b) The BIC shall have the responsibility for selecting all Investment Fund
options under the Plan including, without limitation, the Company Stock Fund and
Self-Directed Brokerage Accounts. The BIC may delegate its responsibility for
selecting all Investment Fund options under the Plan (other than the Company
Stock Fund and Self-Directed Brokerage Accounts) to an investment manager
(within the meaning of ERISA Section 3(38)).

(c) The investment manager appointed by the BIC in accordance with subsection
(b) above, and subject to the requirements of subsection (a) above, may
establish in its sole discretion from time to time one or more additional
Investment Funds or remove one or more Investment Funds from the Plan (in each
case, other than the Company Stock Fund or Self-Directed Brokerage Accounts).

(d) A Participant, Beneficiary or Alternate Payee may direct the investment of
his Account among the Investment Funds, Company Stock Fund and Self-Directed
Brokerage Account, subject to the terms of Section 7.5.

(e) The BAC shall cause to be furnished to Participants, Beneficiaries and
Alternate Payee descriptions of the Investment Funds. In addition, the BAC shall
cause to be furnished to all such persons such other information as may be
reasonably required by an investor to make an informed decision, and to
otherwise comply with the requirements of Code Section 404(c).

7.2 Investment Funds.

The balance of each Participant’s, Beneficiary’s or Alternate Payee’s Account
will be invested among the various Investment Funds. Each Investment Fund may be
invested as a single fund, however, without segregation of its assets to the
Accounts of Participants, Beneficiaries or Alternate Payees.

 

33



--------------------------------------------------------------------------------

7.3 Self-Directed Brokerage Accounts.

In addition to the Investment Funds made available under the Plan, the BIC shall
cause to be made available a Self-Directed Brokerage Account for all of a
Participant’s other sub-Accounts. Under the Self-Directed Brokerage Accounts, a
Participant, Beneficiary or Alternate Payee shall select the Investment Funds
and the underlying investments for such funds. The BIC may limit or cause to be
limited the investments available under the Self-Directed Brokerage Accounts.
The BIC may limit the availability of the Self-Directed Brokerage Accounts to
Participants who have a balance in excess of a uniform minimum dollar amount
determined by the BIC.

7.4 Initial Investment.

All Plan Contributions received by the Trustee shall be credited initially to
the portion of the Plan that is not comprised of the ESOP Feature and
thereafter, among the Investment Funds selected by the Participant, Beneficiary
or Alternate Payee, and if none, to the Qualified Default Investment
Alternative. In the event that contributions cannot be allocated among the
Investment Funds on the business day next following receipt by the Trustee, such
Contributions shall be initially invested in such Investment Funds as are
selected by the Trustee pending such allocation.

7.5 Self-Directed Investment of Accounts.

(a) Subject to the following limitations, each Participant shall direct that all
Contributions that are made on behalf of the Participant to the Plan be invested
in one or more of the Investment Funds. In the event of the Participant’s death,
the Participant’s Beneficiary shall have the authority to direct investment of
the Participant’s Account. In the event that the Participant’s Account is split
in favor of an Alternate Payee, the Alternate Payee shall have the authority to
direct the investment of the Account established for the Alternate Payee.

(b) A Participant shall not be permitted to direct that more than twenty percent
(20%) of all Contributions for any payroll period that are made on behalf of the
Participant be invested in the Company Stock Fund. A Participant shall not be
permitted to direct that more than ninety-five percent (95%) of all
Contributions for any payroll period that are made on behalf of the Participant
be invested in the Self-Directed Brokerage Accounts.

(c) Absent a Participant investment direction, all Contributions that are made
by, or on behalf of, the Participant, shall be invested in the Qualified Default
Investment Alternative for the Plan.

(d) Each Participant shall have the right to modify the investment direction
made under subsection (a) above with respect to subsequent Contributions under
the Plan.

(e) Subject to subsections (f) and (g), and further in compliance with Code
Section 401(a)(35), each Participant, Beneficiary or Alternate Payee shall have
the right to direct that the portion of his Account held in any Investment Fund
be transferred, in whole or in part, to any other Investment Fund.

 

34



--------------------------------------------------------------------------------

(f) A Participant, Beneficiary or Alternate Payee shall only be permitted to
transfer (by exchange, rebalancing or otherwise) any portion of his Account that
is invested in an Investment Fund other than the Company Stock Fund to the
Company Stock Fund, to the extent that doing so will not cause the percentage of
the Participant’s, Beneficiary’s or Alternate Payee’s Account that is invested
in the Company Stock Fund to exceed twenty percent (20%) of his Account.

(g) A Participant, Beneficiary or Alternate Payee shall only be permitted to
transfer (by exchange, rebalancing or otherwise) any portion of his Account that
is invested in an Investment Fund other than the Self-Directed Brokerage
Accounts to the Self-Directed Brokerage Accounts, to the extent that doing so
will not cause the percentage of the Participant’s, Beneficiary’s or Alternate
Payee’s Account that is invested in the Self-Directed Brokerage Accounts to
exceed ninety-five percent (95%) of his Account.

(h) Any direction given by the Participant, Beneficiary or Alternate Payee
regarding the investment of his Account shall be effective as soon as
practicable after it is submitted.

7.6 Company Stock.

(a) The Company Stock Fund may from time to time acquire, hold and dispose of
Company Stock and cash for the Company Stock Fund in accordance with the
directions of Participants. The Trustee shall take reasonable efforts to retain
approximately between 0.5% and 3% of the total value of such fund as of any
Valuation Date in cash. Cash held by the Company Stock Fund shall be invested in
a money market fund or in such other manner as the BIC may from time to time
approve.

(b) The Company Stock Fund shall, to the extent possible, regardless of market
fluctuations, purchase, retain and sell Company Stock only to permit
distributions and transfers from and investments in the Company Stock Fund. The
Company Stock and cash held by the Plan for the Company Stock Fund shall be
allocated to the Account of each Participant in proportion to such Participant’s
investment in the Company Stock Fund. Dividends and other distributions (if any)
received by the Plan with respect to Company Stock held for the Company Stock
Fund shall be reinvested in the Company Stock Fund by the Trustee.

(c) All voting, tender and similar rights appurtenant to Company Stock allocated
to a Participant’s Account shall be passed through to the Participant. The
Participant shall direct the Trustee as to the exercise of such rights and, upon
timely receipt of a valid direction, the Trustee shall exercise such rights as
directed by the Participant in accordance with the Trust Agreement, except in
the case where the

 

35



--------------------------------------------------------------------------------

Trustee determines that to do so would be inconsistent with the provisions of
Title 1 of ERISA. In the absence of a timely and valid affirmative exercise of
voting rights by a Participant, Company Stock allocated to a Participant’s
Account will be voted in the same proportions as Company Stock for which the
Trustee has received timely and valid instructions from Participants, except in
the case where the Trustee determines that to do so would be inconsistent with
the provisions of Title 1 of ERISA. With respect to the exercise of all other
rights appurtenant to Company Stock allocated to a Participant’s Account,
including tender offer rights, a Participant who does not issue valid directions
to the Trustee to sell, offer to sell, exchange or otherwise dispose of such
shares shall be deemed to have directed the Trustee not to sell, offer to sell,
exchange, dispose of or take any other affirmative action with respect to such
shares, except in the case where the Trustee determines that to do so would be
inconsistent with the provisions of Title 1 of ERISA.

(d) Procedures shall be established and maintained to ensure the confidentiality
of all information regarding a Participant’s investment in the Company Stock
Fund, including but not limited to the Participant’s exercise of voting, tender
and similar rights appurtenant to Company Stock allocated to his Account, except
to the extent necessary to comply with federal law or state law not preempted by
ERISA. The BAC is hereby designated as the fiduciary responsible for ensuring
that these confidentiality procedures are adequate and are followed. In the
event that the BAC determines that a particular situation exists which involves
a potential for undue influence by a Participating Employer upon Participants
and Beneficiaries with respect to the exercise of rights appurtenant to Company
Stock held in the Company Stock Fund, the BAC shall designate an independent
fiduciary, who shall not be a director, officer, employee or affiliate of the
Company, to assume responsibility for all activities under this Section 7.6.

(e) All investments in the Company Stock Fund by Participants shall comply with
the requirements of Section 16 of the Securities Exchange Act of 1934, 15 U.S.C.
78p and accompanying rules issued by the Securities and Exchange Commission. In
addition, Participants are bound by and shall at all times comply with the
insider trading policies of the Company with respect to all investment decisions
concerning the Company Stock Fund.

(f) Investment by Participants and Beneficiaries in the Company Stock Fund shall
at all times be subject to such additional restriction and administrative
procedures as may from time to time be imposed by the BAC.

7.7 Diversification of Company Stock.

A Participant, Beneficiary or Alternate Payee whose Account is invested, in
whole or in part, in Company Stock shall be permitted to divest such investments
and reinvest such Account in other Investment Funds provided under the Plan no
less frequently than quarterly. Except as provided in regulations, the Plan
shall not be treated as meeting the requirements of this Section if the Plan
imposes any restrictions or conditions on investment in the Company Stock Fund
that do not also apply to investment in the other Investment Funds.

 

36



--------------------------------------------------------------------------------

7.8 Special ESOP Provisions.

(a) Right of First Refusal. If the Company Stock ceases to be publicly traded
within the meaning of Treasury Regulations Section 54.4975-7(b)(1)(iv), all
shares held under the ESOP Feature distributed by the Trustee may, as determined
by the Company, be subject to a “right of first refusal.” Such a “right” shall
provide that prior to any subsequent transfer, the shares must first be offered
in writing to the Trust, and then, if refused by the Trust, to Newell Operating
Company. In the event that the proposed transfer constitutes a gift or other
such transfer at less than fair market value, the price per share shall be the
fair market value determined as of the Valuation Date coinciding with or
immediately preceding the date offered to the Trust, or in the event of a
proposed purchase by a prospective bona fide purchaser other than an Employer,
the offer to the Trustee and the Company shall be at the greater of fair market
value determined as of the Valuation Date coinciding with or immediately
preceding the date offered to the Trust or at the price offered to be paid by
the prospective bona fide purchaser; provided, however, that in the case of a
purchase by the Trust from a disqualified person (as defined in Code
Section 4975) the price per share shall be determined as of the date of the
purchase; and, provided, further, that the Trust shall not purchase any shares
when the purchase price of such shares is in excess of fair market value. The
Trust or the Company, as the case may be, may accept the offer at any time
during a period not exceeding fourteen days after receipt of such offer. The
right of first refusal shall lapse fourteen days after the security holder gives
written notice to the Trust of its right of first refusal with respect to the
shares.

(b) Put Option. At any time at which Company Stock held under the ESOP Feature
has ceased to be readily tradeable on an established securities market, a
Participant or Beneficiary shall be granted at any such time that such shares
are distributed to him, an option to “put” such shares to the Company; provided,
however, that the Trust shall have the option to assume the rights and
obligations of the Company at the time the “put” option is exercised. Such “put”
option shall provide that, for a period of 60 days (excluding any period during
which the Company is prohibited from honoring the “put” option by applicable
federal or state law) after such shares are distributed by the Trustee to a
Participant or Beneficiary, the Participant or Beneficiary shall have the right
to have Newell Operating Company purchase such shares at their fair market
value, and if the “put” option is not exercised within such 60-day period, it
may be exercised within an additional period of 60 days during the Plan Year
next commencing after the date such shares were distributed by the Trustee. For
purposes of this Section, fair market value shall be based on the fair market
value determined as of the Valuation Date coinciding with or immediately
preceding the date of exercise. Such “put” option shall be exercised by
notifying Newell Operating Company in writing. The

 

37



--------------------------------------------------------------------------------

terms of payment for the purchase of such shares shall be reasonable. In the
case of deferral of payment, adequate security and a reasonable rate of interest
shall be provided for any credit extended, and cumulative payments as of any
given date shall be no less than the aggregate of reasonable periodic payments
as of such date. Periodic payments shall be considered reasonable if annual
installments, commencing within 30 days after the “put” is exercised, are
substantially equal and if the payment period extends for not more than five
years after the date the “put” is exercised.

(c) Other Options. Except as otherwise provided in this Section, no person may
be required to sell shares held under the ESOP Feature to Newell Operating
Company, nor may the Trust enter into an agreement which obligates the Trust to
purchase such shares at an indefinite time determined upon the happening of an
event such as the death of a shareholder.

(d) Dividend Distributions. Any cash dividends payable on shares held in the
Company Stock Fund attributable to the Accounts of Participants, Beneficiaries
and Alternate Payees shall be reinvested in Company Stock, unless the
Participant, Beneficiary or Alternate Payee elects to have the dividends paid to
the Trust and distributed in cash to such Participant, Beneficiary or Alternate
Payees no later than ninety (90) days after the close of the Plan Year in which
the dividends are paid to the Plan; provided that if dividends are reinvested in
the Company Stock Fund, then Company Stock allocated to the Participant’s
Account shall have a fair market value not less than the amount of the dividends
that would have been allocated to the Participant, Beneficiary or Alternate
Payee. Such distribution (if any) of cash dividends shall be limited to
dividends on shares of Company Stock which are then vested.

(e) Special ESOP Valuation. At any time at which Company Stock held under the
ESOP Feature has ceased to be readily tradable on an established securities
market, valuation of such Company Stock with respect to activities carried on by
the Plan shall be by an independent appraiser in accordance with Code
Section 401(a)(28)(C).

(f) Exempt Loans and 1042 Transactions. The ESOP Feature of the Plan shall not
engage or participate in the following transactions:

(i) Exempt loans within the meaning of Treasury Regulations
Section 54.4975-7(b)(1)(iii).

(ii) Sales of Company Stock to the Plan in accordance with Code Section 1042.

 

38



--------------------------------------------------------------------------------

7.9 Closing and Removal of Company Stock Fund.

(a) Notwithstanding any provision of the Plan to the contrary, effective at 4
p.m. Eastern Time on January 10, 2019, the Company Stock Fund shall be closed,
after which time no additional Contributions may be invested in, and no portion
of a Participant’s Account may be transferred into, the Company Stock Fund,
followed by the removal of the Company Stock Fund as an Investment Fund option
under the Plan effective the close of business on such date as shall be
determined by the BAC.

(b) Each Participant, and each Beneficiary and Alternate Payee who has an
Account under the Plan, may make an election no later than 4 p.m. Eastern Time
on January 10, 2019 to have such portion of his Account which is invested in the
Company Stock Fund transferred to, and reallocated among, one or more of the
remaining Investment Fund options under the Plan in such manner as directed by
such Participant, Beneficiary or Alternate Payee, as applicable (“Account
Reallocation Election”). Any such Account Reallocation Election shall be
effective as soon as administratively practicable after it is submitted. Any
Participant, Beneficiary or Participant who does not make an Account
Reallocation Election by 4 p.m. Eastern Time on January 10, 2019, shall have the
portion of his Account which is invested in the Company Stock Fund transferred
to and invested in the Qualified Default Investment Alternative.

(c) A Participant who has elected to have a portion of any future Contributions
made by, or on behalf of, the Participant invested in the Company Stock Fund may
make an election no later than 4 p,m. Eastern Time on January 10, 2019, to have
such portion of his Contributions that otherwise would have been invested in the
Company Stock Fund invested instead in one or more of the remaining Investment
Fund options under the Plan (“Contribution Reallocation Election”). Any such
Contribution Reallocation Election made by a Participant shall be effective as
soon as administratively practicable after it is submitted. Absent such a
Contribution Reallocation Election by the Participant no later than 4 p.m.
Eastern time on January 10, 2019, any portion of any future Contributions made
by, or on behalf of, the Participant that otherwise would have been invested in
the Company Stock Fund shall instead be invested in the Qualified Default
Investment Alternative.

 

39



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING

8.1 Vesting Schedule for Matching and Profit Sharing Contributions.

Matching Contributions made pursuant to Section 4.7 and Profit Sharing
Contributions made pursuant to Section 4.4 shall vest in accordance with the
following schedule:

 

Participant’s Years of Service

   Vesting
Percentage  

Less than 3 Years of Service

     0 % 

3 Years of Service or More

     100 % 

8.2 Accelerated Vesting.

Notwithstanding the foregoing, a Participant’s Matching Account and Profit
Sharing Account shall be fully vested (a) on the date of termination of
employment by reason of death (including, death while performing qualified
military service), Normal Retirement Age, or Disability, (b) upon termination of
the Plan, (c) upon the complete discontinuance of contributions by the Company,
or (d) upon partial termination of the Plan if such Participant is affected by
the partial termination.

8.3 Nonforfeitable Benefits.

Any Salary Deferral Contributions, Catch-Up Contributions, Rollover
Contributions, and Retirement Awards credited to a Participant’s Account shall
be fully vested and nonforfeitable at all times.

8.4 Vesting After a Break in Service

(a) Zero Percent Vested and Reemployment Before Five Consecutive One-Year Breaks
in Service. If the value of a Participant’s vested Account balance is zero, the
Participant shall be deemed to have received a distribution of such Account
balance immediately following termination. If the Participant becomes reemployed
before incurring five (5) consecutive one (1) year Breaks in Service, the
Participant will be deemed to have immediately repaid such distribution.

(b) Reemployment Before Five Consecutive One-Year Breaks in Service. The Account
balance of a Participant who is reemployed before incurring five (5) consecutive
one (1) year Breaks in Service shall consist of any undistributed amount in the
Account as of the date of reemployment, plus any future contributions added to
such Account, plus the investment earnings on the Account. The vested Account of
such Participant shall be determined by multiplying the Participant’s Account
(adjusted to include any distribution or redeposit) by such Participant’s vested
percentage. All service of the Participant, both before and after the Break in
Service, shall be counted when computing the Participant’s vested percentage.

 

40



--------------------------------------------------------------------------------

(c) Reemployment After Five Consecutive One-Year Breaks in Service. If a
Participant was not fully vested before termination of employment and becomes
reemployed after incurring five (5) consecutive one (1) year Breaks in Service,
a new Account shall be established for such Participant to separate the deferred
vested and nonforfeitable Account balance, if any, from the Account to which new
allocations will be made. The Participant’s deferred Account to the extent
remaining shall be fully vested and shall continue to share in earnings and
losses of the Trust. When computing the Participant’s vested portion of the new
Account, all service before and after the Break in Service shall be counted.
Notwithstanding this, however, no former Participant who previously had five
(5) consecutive one (1) year Breaks in Service shall acquire a larger vested and
nonforfeitable interest in the prior Account balance as a result of
reemployment.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

WITHDRAWALS AND LOANS DURING EMPLOYMENT

9.1 Hardship Withdrawals.

A Participant may request a withdrawal from his Salary Deferral Account,
Catch-Up Account, vested Profit Sharing Account, and vested Matching Account
that is not invested in the self-directed brokerage option under Section 7.3 (in
such order or allocation between such Accounts as determined under rules of
uniform application established by the Plan Administrator from time to time) on
account of hardship, subject to the rules set forth in this Section.

(a) The maximum amount of the withdrawal shall not exceed the lesser of the
amount described in paragraphs (1) and (2) below:

(1) The sum of:

(A) The balance of the Participant’s Salary Deferral Account (but, prior to
January 1, 2019, excluding earnings);

(B) The balance of the vested Matching Contribution Account;

(C) The balance of the vested Profit Sharing Account; and

(D) Effective January 1, 2019, the balance of the Participant’s Supplemental
Account.

(2) The amount necessary to meet the hardship need.

(b) The minimum amount of the withdrawal shall be $1,000.

(c) The Participant’s request shall be in writing on such forms and in
accordance with procedures established by the Plan Administrator. The Plan
Administrator, or its delegate, shall review all hardship requests on the basis
of criteria which do not discriminate in favor of Highly Compensated Employees.

(d) A hardship withdrawal will be granted only on account of an immediate and
heavy financial need. The need may have been reasonably foreseeable or
voluntarily incurred by the Participant. An immediate and heavy financial need
shall exist if it is on account of any of the following:

(1) unreimbursed (through insurance or otherwise) medical expenses of the
Participant, his spouse or his dependents, or designated Beneficiary;

 

42



--------------------------------------------------------------------------------

(2) the purchase (excluding mortgage payments) of the principal residence of the
Participant;

(3) tuition for the next term of post-secondary education for the Participant,
his spouse or his dependents, or designated Beneficiary;

(4) the need to prevent the eviction from or the foreclosure on the
Participant’s principal residence;

(5) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents, or designated Beneficiary; or

(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for a casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds any applicable income
limit, and, for hardship withdrawals requested on and after January 1, 2018 and
before March 15, 2018, determined without regard to Code Section 165(h)(5)).

(e) A distribution will be deemed necessary to satisfy an immediate and heavy
financial need of a Participant if the Participant has obtained all currently
available distributions and non-taxable loans under the plan and all other plans
maintained by the Employer. Notwithstanding the foregoing, effective January 1,
2019, a distribution will be deemed necessary to satisfy an immediate and heavy
financial need even if the Participant does not first obtain all non-taxable
loans currently available under the Plan and all other plans maintained by the
Employer.

(f) Salary Deferral Contributions on his behalf to this Plan (and all other
plans of the Employer) shall be suspended for six months after receipt of the
hardship distribution; provided, however, that Salary Deferral Contributions to
this Plan (and salary deferral contributions to any other plan of the Employer)
shall not be suspended for any period on or after January 1, 2019, on account of
a hardship distribution with respect to any Participant who has received or
receives a hardship distribution from the Plan on or after July 1, 2018.

9.2 Withdrawals from Supplemental Accounts.

Prior to terminating employment with an Employer, a Participant may not withdraw
any portion of the balance of his Supplemental Account except as provided in
Sections 9.1, 9.3 and 9.4.

9.3 Withdrawals After Attaining Age 59-1/2.

A Participant who has attained age 59-1/2 may withdraw all or any portion of his
vested Accounts that is not invested in the self-directed brokerage option under
Section 7.3, subject to the following rules:

(a) The Participant’s request shall be made in accordance with such procedures
as the Plan Administrator specifies.

 

43



--------------------------------------------------------------------------------

(b) A withdrawal pursuant to this Section shall not affect the Participant’s
continued participation in the Plan.

(c) The amount withdrawn must equal at least $100.00.

9.4 Plan Loans.

The Plan Administrator, in its sole discretion and based on uniform and
nondiscriminatory standards adopted by the Plan Administrator in writing, may
direct the Trustee to make a loan to a party in interest (as defined in ERISA
Section 3(14)) who is a Participant and an active Employee (the “Borrower”)
provided the following conditions are met. The Plan Administrator specifically
reserves the right to cease making loans at any time without prior notice.
Notwithstanding the foregoing, for loans for the purchase of the Participant’s
primary residence, the maximum loan term is ten years.

(a) The Borrower may, upon application to the Plan Administrator, or its
delegate, in such manner as the Plan Administrator shall prescribe in writing
from time to time, obtain a loan from his or her Account in accordance with the
provisions of this Section 9.4. The Plan Administrator may impose a loan
application fee provided it does so on a nondiscriminatory and consistent basis.

(b) Borrower may have no more than two loans outstanding at any time.

(c) The principal amount of the loan shall not be less than $1,000 and shall not
exceed the lesser of (1) or (2) below:

(1) $50,000 reduced by the excess of:

(A) the highest outstanding balance of loans to the Borrower from the Plan
during the 12-month period ending on the day before the date the loan was made,
over

(B) the outstanding balance of loans to the Borrower from the Plan on the date
the loan was made; or

(2) One half of the vested balance of the Borrower’s Accounts.

(d) The loan shall be funded by and held as an asset of the Borrower’s Accounts
that is not invested in the self-directed brokerage option under Section 7.3.
Loans shall be funded from the Borrower’s Accounts in such order or allocation
among such Accounts as determined under rules of uniform application as may be
established by the Plan Administrator from time to time.

 

44



--------------------------------------------------------------------------------

(e) The term of each loan shall not exceed five years, unless the loan is for
the purchase of the Participant’s primary residence, in which case the maximum
term is ten years.

(f) The loan shall be subject to a substantially level amortization schedule.

(g) Loan payments shall be made by payroll deduction. If payroll deduction is
not possible (because the Borrower does not receive a paycheck for a payroll
period or receives a paycheck that is insufficient to cover the loan payment),
the Borrower shall be obligated to submit loan payments in a manner prescribed
by the Plan Administrator in accordance with the original amortization schedule.

(h) Each loan shall be secured by no more than 50% of the vested balance of the
Borrower’s Accounts and shall be supported by his collateral promissory note for
the amount of the loan, including interest.

(i) The Plan Administrator, or its delegate, shall establish the interest rate
for the term of the loan, shall make a good faith effort to determine a
reasonable rate of interest (in accordance with Labor Regulations
Section 2550.408b-1), and may establish a higher rate of interest for loans
which are not paid through payroll deduction.

(j) A Borrower may repay, at any time and without penalty, the entire principal
balance then outstanding and any interest due to date on the prepaid portion.
Partial prepayments are not permitted.

9.5 Valuing Withdrawals and Loans.

(a) The amount of any withdrawal or loan shall be based on the balance of the
Participant’s Accounts on the Valuation Date on which the approved loan or
withdrawal request is received by the Trustee.

(b) Withdrawals and loans shall be funded from the Investment Funds in which the
Participant’s Accounts are invested in such order or allocation among such
Investment Funds as determined under rules of uniform application as may be
established by the Plan Administrator from time to time.

9.6 Withdrawal of Rollover Account.

Notwithstanding the provisions of Article X, a Participant may withdraw an
amount equal to all or any portion of his Rollover Account that is not invested
in the self-directed brokerage option under Section 7.3 at any time.

 

45



--------------------------------------------------------------------------------

9.7 Qualified Military Service Distributions.

Notwithstanding any provision of the Plan to the contrary, a Participant
performing service in the uniformed services of the United States while on
active duty for a period of more than 30 days and receiving military
differential pay shall be treated as having a severance from employment for
purposes of electing a distribution of his Salary Deferral Contributions. A
Participant who has elected to receive such a distribution that is not invested
in the self-directed brokerage option under Section 7.3 shall not be permitted
to make Salary Deferral Contributions or any other elective deferral or employee
contribution to the Plan for six months following the date of any such
distribution.

9.8 Qualified Reservist Distributions.

If a Participant (by reason of being a member of a reserve component, as defined
in Section 101 of title 37, United States Code) is ordered or called to active
duty for a period in excess of 179 days or for an indefinite period, the
Participant may request a Qualified Reservist Distribution (as defined in Code
Section 72(t)(2)(G)). Such Qualified Reservist Distribution must be (a) taken
only from the Participant’s Salary Deferral Account that is not invested in the
self-directed brokerage option under Section 7.3, and (b) paid by the Plan
during the period beginning on the date of such order or call, and ending at the
close of the active duty period.

 

46



--------------------------------------------------------------------------------

ARTICLE X

PAYMENT OF BENEFITS

10.1 Distribution.

(a) Distributions to a Participant. A Participant shall be entitled to receive
his Accounts upon termination of employment whether for retirement, quit,
discharge or disability. See Section 12.5 regarding a Participant’s termination
of employment in connection with the sale or other disposition of assets of the
Employer.

(1) Form. Distribution shall be made in a single sum payment or, if elected by a
Participant under applicable procedures as determined by the Plan Administrator,
in partial payments (with such minimum partial payment amount equal to $1,000).
All distributions shall be made in cash, except to the extent of any promissory
notes for Plan loans. The Participant’s Accounts shall be valued on the
Valuation Date on which or next following the day on which the Trustee receives
notice of the Participant’s termination of employment (or request for benefits
if later).

(2) Latest Date for Commencement of Distribution. Distribution shall be made as
soon as administratively practicable following the event described in paragraph
(a). Notwithstanding the foregoing, unless the Participant elects otherwise, a
Participant’s benefits shall be paid no later than the 60th day after the close
of the Plan Year in which the latest of the following events occurs: (1) the
Participant attains Normal Retirement Age; (2) the Participant completes 10
years of participation in the Plan; (3) the Participant ceases to be an
Employee. The Participant’s failure to elect distribution shall be deemed to be
an election to defer payment of benefits.

(3) Distributions Upon Attainment of Age 70 1/2. Notwithstanding paragraph
(2) above, if the value of a Participant’s vested Accounts exceeds $1,000,
distribution shall not be made to the Participant without the Participant’s
consent before the earlier of:

(A) With respect to a Participant who is a 5% owner (within the meaning of Code
Section 416(i)(1)(ii)), April 1st of the calendar year following the calendar
year in which the Participant attains age 70 1/2.

(B) With respect to a Participant who is not a 5% owner, as described in
Subsection (A) above, April 1st of the calendar year following the later of the
Participant’s retirement or the calendar year in which the Participant attains
age 70 1/2.

 

47



--------------------------------------------------------------------------------

(C) Notwithstanding any provisions contained herein to the contrary,
distributions hereunder shall commence no later than the Participant’s required
distribution date in accordance with the minimum distribution requirements of
Code Section 401(a)(9), including the incidental death benefit requirement in
Code Section 401(a)(9)(G), Treasury Regulation Sections 1.401(a)(9)-2 through
1.401(a)(9)-9 and such rulings, notices and other guidance published from time
to time by the Internal Revenue Service, all of which are incorporated herein by
reference.

(b) Distributions Upon Death.

Upon the death of a Participant, the Participant’s interest in the Plan shall be
distributed to his or her Beneficiary in accordance with this Section 10.1(b),
in the form of a single sum payment in cash (unless the Plan permits the
Beneficiary to elect to receive the Participant’s interest over a period
measured by the Participant’s (or, if applicable, the Beneficiary’s) remaining
life expectancy).

If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will be made no later
than the December 31 of the calendar year containing the fifth anniversary of
the Participant’s death.

(2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will be
made no later than the December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(4) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 10.1(b) other than
Section 10.1(b)(1) will apply as if the surviving spouse were the Participant.

(5) For purposes of this Section 10.1(b), unless Section 10.1(b)(4) applies,
distributions made in accordance with this Section 10.1(b) are considered to be
made on the Participant’s required beginning date. If Section 10.1(b)(4)
applies, distributions made in accordance with this Section 10.1(b) are
considered to commence on the date distributions are required to begin to the
surviving spouse under Section 10.1(b)(1).

 

48



--------------------------------------------------------------------------------

(6) Notwithstanding any other provision of this Plan with respect to the time of
distribution of a Participant’s benefits, upon the death of a Participant, if
the vested and nonforfeitable portion of the Participant’s Account balance does
not exceed $1,000, any benefit payable to the Participant’s Beneficiary under
the Plan shall be made as soon as practicable after the Participant’s death. No
consent of the Participant’s Beneficiary shall be required for such
distribution. For purposes of this paragraph, amounts attributable to Rollover
Contributions are included in determining whether the amount distributable is
$1,000 or less.

(c) Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding the preceding provisions of this Section, distribution to
alternate payee may be made pursuant to a Qualified Domestic Relations Order as
soon as administratively practicable following the creation or recognition of an
alternate payee’s right to all or a portion of a Participant’s Account under a
domestic relations order which the Plan Administrator, or its delegate,
determines is a Qualified Domestic Relations Order, but only as to the portion
of the Participant’s Account which the Qualified Domestic Relations Order states
is payable to the alternate payee.

10.2 Beneficiary Designation.

(a) Subject to the provisions of paragraph (b), each Participant shall designate
a Beneficiary to whom his Accounts will be paid if the Participant dies before
receiving his entire Accounts. Each Beneficiary designation shall be in writing,
signed by the Participant, on a form furnished by the Plan Administrator. The
Participant may from time to time change his Beneficiary designation. Each
subsequent change in Beneficiary designation filed with the Plan Administrator,
or its delegate, will cancel all previous Beneficiary designations.

(b) No designation of a Beneficiary other than the Participant’s Eligible Spouse
shall be effective unless the Eligible Spouse consents in writing to such
designation, the Eligible Spouse’s consent acknowledges the effect of such
designation, and the Eligible Spouse’s signature is witnessed by a notary
public. The revocation of a Beneficiary designation and designation of a new
Beneficiary (other than the Eligible Spouse) shall not be effective unless the
spousal consent requirements of the preceding sentence are satisfied. Any
consent by an Eligible Spouse shall be effective only with respect to such
spouse. Notwithstanding the foregoing, spousal consent shall not be required if
it is established to the satisfaction of the Plan Administrator that spousal
consent cannot be obtained because there is no Eligible Spouse, because the
Eligible Spouse cannot be located or because of such other circumstances as may
be prescribed in regulations issued by the Secretary of the Treasury.

(c) If a Participant fails to designate a Beneficiary in the manner provided
above, if the Participant’s Eligible Spouse fails to consent as provided above,
or if the designated Beneficiary predeceases the Participant, the Participant’s
benefits shall be paid in accordance with the following order of priority: the
Participant’s (1) surviving Eligible Spouse, (2) surviving children,
(3) surviving parents, and (4) estate.

 

49



--------------------------------------------------------------------------------

(d) If an Alternate Payee fails to designate a Beneficiary in the manner
provided above, the Alternate Payee’s benefits shall be paid to the Alternate
Payee’s estate.

(e) Notwithstanding Sections 10.2(c) and 10.2(d), a Beneficiary may disclaim his
or her interest in the Participant’s benefits by completing a qualified
disclaimer in accordance with Code Section 2518. To be a qualified disclaimer,
the disclaimer must be in writing, must be effective no later than nine months
after the Participant’s death, and must be made before the Beneficiary receives
any interest in the Plan. If a qualified disclaimer is completed, then the next
Beneficiary under the Plan receives the distribution.

10.3 Benefits to Minors and Legal Incompetents.

(a) If any Participant, Beneficiary or Alternate Payee is a minor or is
physically or mentally incapable of giving a valid receipt for any payment due
him and no legal representative has been appointed, the Plan Administrator may,
in its discretion, direct the Trustee to make such payment to any person or
institution maintaining the Participant or Beneficiary. If such individual has a
legal representative, payment shall be made to the legal representative.

(b) In the event of a dispute as to whom distribution is to be made under this
Section, payment may be made to a court of proper Jurisdiction, with final
distribution to be determined by such court.

(c) Any payment made in accordance with the provisions of this Section shall
completely discharge any liability for the making of such payment under the
provisions of the Plan.

10.4 General Conditions.

(a) Payment of benefits under this Plan to a Participant or Beneficiary, or to
their legal representative, shall constitute full satisfaction of claims
hereunder against the Trustee, the Plan Administrator and any delegates of the
Plan Administrator.

(b) All benefits under the Plan shall be distributed from the Trust Fund. The
Participating Employers or the Company shall not be liable or responsible
therefore.

(c) The Plan Administrator may require the Participant to submit a written
request for payment of benefits to the Plan Administrator, or its delegate,
containing such forms as the Plan Administrator reasonably requires to make a
distribution.

 

50



--------------------------------------------------------------------------------

10.5 Direct Rollovers.

Notwithstanding any contrary Plan provision, if the Distributee of any Eligible
Rollover Distribution elects to have at least $500 of such distribution paid
directly to an Eligible Retirement Plan, and (b) specifies such plan in such
manner and within such advance notice period as the Plan Administrator may
specify, such distribution or portion thereof shall be made in the form of a
direct rollover to such plan, in accordance with and subject to the conditions
and limitations of Code Section 401(a)(31) and related provisions. For purposes
of this Section 10.5 the following terms shall be defined as follows:

(a) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Distributee, except than an Eligible
Rollover Distribution does not include the following: (1) any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or joint life expectancies) of the Distributee
and the Distributee’s designated Beneficiary, or for a specified period of 10
years or more; (2) any distribution to the extent such distribution is required
under Code Section 401(a)(9); (3) any hardship withdrawal made under this Plan;
(4) any other type of distribution which the Internal Revenue Service announces
(pursuant to regulation, notice or otherwise) is not an Eligible Rollover
Distribution.

(b) “Eligible Retirement Plan” shall mean an individual retirement account
described in Code Section 408(a), an individual retirement annuity described
Code Section 408(b), an annuity plan described in Code Section 403(a) or an
annuity described in Code Section 403(b), or a qualified trust described in Code
Section 401(a), or an eligible plan under Code Section 457 which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
thereof, which agrees to separately account for amounts transferred into such
plan from this Plan, that accepts the Distributee’s Eligible Rollover
Distribution. Effective for Plan years beginning on or after January 1, 2008, in
accordance with Code Section 408A and the regulations and other guidance issued
thereunder, a Distributee may also elect to roll over any portion of an eligible
rollover distribution to a Roth IRA in a qualified rollover contribution (as
defined in Code Section 408A) if the rollover requirements of Code
Section 402(c) are met.

(c) “Distributee” shall mean an Employee, former Employee or Eligible Spouse”.
Notwithstanding the above, effective for Plan years beginning on or after
January 1, 2008, if a direct trustee-to-trustee transfer is made to an
individual retirement account or individual retirement annuity that is treated
as an inherited individual retirement account or individual retirement annuity
(within the meaning of Code Section 408(d)(3)(C)) and is established for the
purpose of receiving a distribution on behalf of a non-spouse designated
beneficiary (as defined by Code Section 401(a)(9)(E)), the non-spouse designated
beneficiary shall be considered a ‘Distributee’ for purposes of this Plan and
the transfer shall be treated as an `Eligible Rollover Distribution’ for
purposes of this Plan and Code Section 402(c).

(d) “Direct Rollover” shall mean a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

51



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION OF PLAN

11.1 Company Responsibility and Delegation to GBOC, BAC and BIC.

(a) The Company. The Company shall be responsible for and shall control and
manage the operation and administration of the Plan. The Company shall have sole
responsibility for making contributions or requiring Participating Employers to
make contributions provided under the Plan, determining the amount of
contributions, establishing the Committees, appointing and removing members of
the Committees, and amending or terminating the Plan and Trust Agreement. Any
action by the Company under this Plan shall be made by resolution of its Board
of Directors, or by any person or Committee duly authorized by resolution of the
Board of Directors to take such action.

(b) Global Benefits Oversight Committee. The Company shall appoint the Newell
Operating Company Global Benefits Oversight Committee known as the “GBOC” to act
as the agent of the Company in performing the foregoing duties. The members of
the GBOC may be officers, directors or Employees of Newell Operating Company or
any other individuals. Any member of the GBOC may resign by delivering his
written resignation to Newell Operating Company and to the GBOC. Vacancies in
the GBOC arising by resignation, death, removal or otherwise, shall be filled by
the Board of Directors of Newell Operating Company. Newell Operating Company
shall advise the Trustee in writing of the names of the members of the GBOC and
of changes in membership from time to time.

(c) U.S. Benefits Administration Committee. The GBOC has established and
delegated authority to the Newell Operating Company U.S. Benefits Administration
Committee, known as the “BAC” to act as the agent of the GBOC in performing the
duties of administering and operating the Plan. The BAC shall be the “Plan
Administrator” for purposes of ERISA and shall be subject to service of process
on behalf of the Plan. Furthermore, for purposes of ERISA, the BAC shall be a
“Named Fiduciary” with respect to the administrative aspects of the Plan. The
members of the BAC may be officers, directors or Employees of Newell Operating
Company or any other individuals. Any member of the BAC may resign by delivering
his written resignation to Newell Operating Company and to the GBOC and BAC.
Vacancies in the BAC arising by resignation, death, removal or otherwise, shall
be filled by the Board of Directors of Newell Operating Company, the GBOC or
their delegates. Newell Operating Company shall advise the Trustee in writing of
the names of the members of the BAC and of changes in membership from time to
time.

(d) U.S. Benefits Investment Committee. The GBOC has established and delegated
authority to the Newell Operating Company U.S. Benefits Investment Committee,
known as the “BIC” to act as the agent of the GBOC to administer the investment
aspects of the Plan. The BIC shall be a “Named Fiduciary” for purposes of

 

52



--------------------------------------------------------------------------------

ERISA with respect to the investment aspects of the Plan. The members of the BIC
may be officers, directors or Employees of Newell Operating Company or any other
individuals. Any member of the BIC may resign by delivering his written
resignation to Newell Operating Company and to the GBOC and BIC. Vacancies in
the BIC arising by resignation, death, removal or otherwise, shall be filled by
the Board of Directors of Newell Operating Company, the GBOC or their delegates.
Newell Operating Company shall advise the Trustee in writing of the names of the
members of the BIC and of changes in membership from time to time.

11.2 Powers and Duties of BAC.

(a) General. The BAC shall administer the Plan in accordance with its terms and
shall have all powers necessary to carry out the provisions of the Plan. The BAC
shall direct the Trustee concerning all payments which shall be made out of the
Trust pursuant to the Plan. The BAC shall have the discretionary authority to
interpret and construe the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan, including but not
limited to all factual questions, including questions of eligibility and the
status and rights of Participants, Beneficiaries and other persons. Any such
determination by the BAC shall be presumptively conclusive and binding on all
persons. Determinations of the BAC shall be uniformly and consistently applied
to all persons in similar circumstances.

(b) Delegation. The BAC shall have the discretionary authority, in accordance
with its charter, to delegate such of its duties and may engage such experts and
other persons as it deems appropriate in connection with its duties. The BAC
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the BAC, in good faith in reliance upon any opinions or reports
furnished to it by any such experts or other persons.

11.3 Powers and Duties of BIC.

(a) General. The BIC shall, among other things, be

(1) responsible for establishing and maintaining an investment policy
statement/funding policy, which it shall review at least annually and modify as
it determines to be necessary, desirable or appropriate;

(2) responsible for selecting and monitoring the investment options which shall,
from time to time, be made available to any one of more groups of participants
under the Plan with respect to their individual accounts;

(3) responsible for determining whether, and to what extent, amounts held under
an investment fund shall be transferred to any one or more continuing investment
funds or newly added investment funds;

 

53



--------------------------------------------------------------------------------

(4) responsible for retaining, monitoring and, as the case may be, terminating
and replacing either a third party “fiduciary” (as such term is defined under
Section 3(21)(A) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) or “investment manager” (as such term is defined under
Section 3(38) of ERISA), and, in connection therewith, entering into such
contracts and agreements, and under such terms and conditions, as it determines
to be necessary, desirable or appropriate; and

(5) responsible for retaining, monitoring and, as the case may be, terminating
and replacing any one or more other such third parties, and, in connection
therewith, entering into such contracts and agreements, and under such terms and
conditions, as it determines to be necessary, desirable or appropriate in order
to facilitate the performance of its responsibilities and duties.

(b) Delegation. The BIC shall have the discretionary authority, in accordance
with its charter, to delegate such of its duties and may engage such experts and
other persons as it deems appropriate in connection with its duties. The BIC
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the BIC, in good faith in reliance upon any opinions or reports
furnished to it by any such experts or other persons.

11.4 Organization and Operation of Committees.

(a) Each Committee shall act by majority vote of its voting members at the time
in office, and such action may be taken either by a vote at a meeting or in
writing without a meeting, in accordance with the charter of such Committee. A
Committee member shall not participate in discussions of or vote upon matters
pertaining to his own participation in the Plan.

(b) Each Committee may designate any of its members or any other person to
execute any document or documents on behalf of such Committee. The Committee
shall notify the Trustee in writing of any such action that affects the Trustee
and the name or names of such signatory. The Trustee thereafter shall accept and
rely upon any document executed by such signatory as representing action by the
respective Committee, until the Committee shall file with the Trustee a written
revocation of such designation.

(c) Subject to the terms of its respective charter, each Committee may adopt
such bylaws and regulations as it deems desirable for the conduct of its affairs
and may appoint such accountants, counsel, specialists, and other persons as it
deems necessary or desirable in connection with the administration of the Plan.
Each Committee shall be entitled to rely conclusively upon, and shall be fully
protected by the Company in any action taken by it in good faith in relying
upon, any opinions or reports which shall be furnished to it by any such
accountant, counsel, specialist or other person.

 

54



--------------------------------------------------------------------------------

11.5 Records and Reports of Committee.

Each Committee shall keep a record of all its proceedings and acts and shall
keep all such books of account, records, and other data as may be necessary for
the proper administration of the Plan. Each Committee shall notify the Trustee
and the Company of any action taken by the Committee relative to the Trustee
and, when required, shall notify any other interested person or persons.

11.6 Compensation and Expenses of Committee.

Each Committee shall keep a record of all its proceedings and acts and shall
keep all such books of account, records, and other data as may be necessary for
the proper administration of the Plan. Each Committee shall notify the Trustee
and the Company of any action taken by the Committee relative to the Trustee
and, when required, shall notify any other interested person or persons.

11.7 Claims Procedures.

(a) Claims for Benefits. Each Participant, Beneficiary or Alternate Payee or any
other person or entity claiming rights in connection with the Plan (“Claimant”)
shall be entitled to file a written claim for benefits under the Plan with the
BAC. A Claimant shall furnish the BAC with such documents, evidence, data, or
information in support of his claim as he considers necessary or desirable. A
Claimant may appoint a representative to pursue any claim or appeal of an
adverse benefit determination on his behalf, provided that he furnishes the BAC
with a written notice, signed by the Claimant, authorizing the representative to
act on his behalf in pursuing a benefit claim or appeal.

(b) Initial Claim Review. The BAC shall review the claim when filed and advise
the Claimant as to whether the claim is approved or denied. If the claim is
wholly or partially denied, the BAC shall furnish a written or electronic denial
within a reasonable period of time, but not later than 90 days after receipt of
the claim by the Plan, unless the BAC determines that special circumstances
require an extension of time for processing the claim. If the BAC determines
that an extension of time for processing a claim is required, written notice of
the extension shall be furnished to the Claimant prior to the expiration of the
initial 90-day period, which shall indicate the special circumstances requiring
an extension of time and the date by which Plan expects to render a decision. In
no event shall such extension exceed a period of 90 days from the end of the
initial period. If the BAC denies the claim for a benefit in whole or in part,
the BAC shall provide the Claimant a written or electronic notice of the adverse
benefit determination. The notification shall set forth, in a manner calculated
to be understood by the Claimant, (1) the specific reason or reasons for the
adverse benefit determination; (2) reference to the specific Plan provisions on
which the determination is based; (3) a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; (4) a description
of the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

 

55



--------------------------------------------------------------------------------

(c) Appeal of adverse benefit determination. If the claim is denied, a Claimant
may appeal the denial of the claim to the BAC within 60 days after receipt of
the adverse benefit determination. The appeal shall be in writing addressed to
the BAC and shall state the reason why the BAC should grant the appeal. The
Claimant may submit written comments, documents, records, and other information
relating to his claim for benefits. Upon request, the Claimant shall be provided
free of charge and reasonable access to, and copies of, all documents, records
and other information relevant to his claim, as determined under subsection (f).
The BAC shall conduct a full and fair review of the claim that takes into
account all comments, documents, records, and other information submitted by the
Claimant or his authorized representative relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination. The review shall not afford deference to the initial benefit
determination and shall be conducted by one or more individuals who are neither
those who made the adverse benefit determination that is the subject of the
appeal, nor the subordinates of such individuals.

(d) Timing of Appeal on Review. The BAC shall notify the Claimant of the
determination on review within a reasonable period of time, but not later than
60 days after receipt of the appeal unless the BAC determines that special
circumstances require an extension of time for processing the claim. If the BAC
determines that an extension of time for processing is required, the BAC shall
notify the Claimant in writing prior to the termination of the initial 60-day
period, indicating the special circumstances that require an extension of time
and the date the Plan expects to render a determination on appeal. In no event
shall such extension exceed a period of 60 days from the end of such initial
period. Notwithstanding the foregoing, if the BAC holds quarterly meetings, the
BAC shall instead make a benefit determination no later than the date of the
meeting that immediately follows the Plan’s receipt of a request for review,
unless the request for review is filed within 30 days preceding the date of such
meeting. In such case, a benefit determination may be made no later than the
date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (such as the need to hold a hearing) require a
further extension of time for processing, a benefit determination shall be
rendered not later than the third meeting of the BAC following the Plan’s
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the BAC shall provide the Claimant
with written notice of the extension, describing the special circumstances and
the date as of which the benefit determination will be made, prior to the
commencement of the extension. The BAC shall notify the Claimant of the benefit
determination as soon as possible, but not later than 15 days after the benefit
determination is made.

 

56



--------------------------------------------------------------------------------

(e) Denial on Appeal. If the BAC denies the claim on appeal, it shall furnish
the Claimant a written or electronic adverse benefit determination, stating the
reasons for the denial in a manner calculated to be understood by the Claimant,
and shall make specific references to the pertinent Plan provisions on which the
benefit determination is based. The notification of the benefit determination
also shall include a statement of the Claimant’s right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits and to bring
a civil action under section 502(a) of ERISA no later than one (1) year after
the final adverse determination on appeal. The BAC’s decision upon appeal, or
the BAC’s initial decision if no appeal is taken, shall be final, conclusive and
binding on all parties.

(f) Relevant documents and records. For purposes of the foregoing claim
procedures, a document, record or other information is “relevant” if it: (i) was
relied on in making the claim decision; (ii) was submitted, considered or
generated in making the decision; or (iii) demonstrates compliance with the
Plan’s procedural and administrative safeguards.

(g) Exhaustion of Claims Procedures. Completion of the claims procedures
described in this Section 11.7 is a condition precedent to the commencement of
any legal or equitable action in connection with a claim for benefits under the
Plan by any current or former Participant, Beneficiary or Alternate Payee or any
other person or entity claiming rights in connection with the Plan. After
exhaustion of the Plan’s claims procedures, any further legal action taken
against the Plan or its fiduciaries by the Claimant for benefits under the Plan
shall be filed in a court of law in accordance with Section 13.14 no later than
one (1) year after the final adverse determination on appeal. No action at law
or in equity shall be brought to recover benefits under this Plan until the
appeal rights provided in this Section 11.7 have been exercised and the Plan
benefits requested in such appeal have been denied in whole or in part.

 

57



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT, TERMINATION, AND MERGER

12.1 Amendment.

The Company shall have the right to amend the Plan at any time and from time to
time by resolution or written instrument approved by the Board; provided,
however, that no amendment shall have the effect of: (i) directly or indirectly
divesting the interest of any Participant in his vested Account; or (ii) causing
any part of the Plan assets to be used for any purpose other than for the
exclusive benefit of the Participants and their Beneficiaries, or defraying
reasonable expenses of the Plan.

12.2 Voluntary Termination of or Permanent Discontinuance of Contributions to
the Plan.

The Company expects the Plan to be permanent, but reserves the right to
terminate the Plan in whole or in part, or to permanently discontinue
contributions to the Plan, at any time by resolution of, or written instrument
approved by, the Board and by giving written notice of such termination or
permanent discontinuance to the Trustee. Such resolution or written instrument
shall specify the effective date of termination or permanent discontinuance,
which shall not be earlier than the day of which includes the date of the
resolution or written instrument.

12.3 Payments on Termination of or Permanent Discontinuance of Contributions to
the Plan.

If the Plan is terminated as herein provided, or if it should be partially
terminated, or upon the complete discontinuance of Company contributions to the
Plan, the following procedure shall be followed, except that, in the event of a
partial termination, it shall be followed only in cases of those Participants
and Beneficiaries directly affected:

(a) Each Participant shall become 100% vested in the balance of his Account,
provided that the forfeitable percentage of the unpaid balance of such Account
of a Participant whose employment has terminated and who has incurred a one-year
Break in Service on the date of such Plan termination or discontinuance of
contributions shall be forfeited on the effective date of such termination or
discontinuance of contributions and shall not be vested.

(b) Distribution to Participants and Beneficiaries shall be made at such time
after termination of or discontinuance of contributions to the Plan as shall be
determined by the BAC.

 

58



--------------------------------------------------------------------------------

12.4 Merger, Consolidation or Sale of the Company.

In the event of the merger or consolidation of the Company with or into any
other entity, or in the event substantially all of the assets of the Company
shall be transferred to another entity, the successor entity resulting from the
consolidation or merger, or transfer of such assets, as the case may be, may
adopt and continue the Plan and succeed to the position of the Company hereunder
with the consent of the Company. Nothing in this Plan shall prevent the
consolidation or merger of the Company, or the sale or transfer of all or
substantially all of its assets.

12.5 Successor Plans.

In the event of the dissolution, merger, consolidation or reorganization of the
Company or Participating Employer, provision may be made by which the Plan and
Trust Fund will be continued by the successor; in that event, such successor
shall be substituted for such Participating Employer under the Plan. Unless
otherwise provided, the substitution of the successor shall constitute an
assumption of the Plan liabilities by the successor and the successor shall have
all of the powers, duties and responsibilities of such Participating Employer
under the Plan.

12.6 Sale or Other Disposition of Assets of Company or Employer.

In the event of a sale or other disposition of all or a portion of the assets of
an Employer (a “Rexair Entity”) to an unrelated entity (the “Buyer”) accompanied
by a transfer of employment of certain Employees of the Rexair Entity to the
Buyer, either (a) or (b) below (but not both) shall apply:

(a) If the Rexair Entity and Buyer agree to transfer the assets and liabilities
of the Plan associated with such Employees (the “Transferred Participants”) to a
plan sponsored by the Buyer, the transfer of employment of the Transferred
Participants from the Rexair Entity to the Buyer shall not be considered a
termination of employment from the Rexair Entity for purposes of receiving a
distribution under this Plan. Accordingly, pending the transfer of assets and
liabilities from this Plan to the Buyer’s Plan, no distribution on account of
any such Transferred Participant’s termination of employment from the Rexair
Entity shall be made if such Participant transfers employment to the Buyer.

(b) If the Rexair Entity and Buyer do not agree to transfer the assets and
liabilities of the Plan associated with Transferred Participants to a plan
sponsored by the Buyer, the transfer of employment of the Transferred
Participants from the Rexair Entity to the Buyer or other termination of
employment from the Rexair Entity shall be considered a termination of
employment from the Rexair Entity for purposes of receiving a distribution under
this Plan. Accordingly, any such Transferred Participants who terminate
employment with the Rexair Entity may elect to receive a distribution from the
Plan in accordance with Section 10.1 or may elect a rollover in accordance with
Section 10.5, including, if the Buyer agrees, a rollover to a tax-qualified plan
maintained by the Buyer.

 

59



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1 No Guarantee of Employment.

Nothing contained in this Plan or in the forms issued pursuant to this Plan
shall be construed as a contract of employment between the Employer and any
Employee, or as a right of any Employee to be continued in the employment of the
Employer or to be rehired by the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.

13.2 Qualified Military Service.

Notwithstanding any provision of this Plan to the contrary, with respect to
Employees who are rehired by an Employer, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code. Benefits with respect to Employees who die
while performing qualified military service (other than benefits accruals
relating to any Disability incurred while performing qualified military service)
will be provided in accordance with Section 401(a)(37). Loan repayments will be
suspended under this Plan as permitted under Section 414(u)(4) of the Code.

13.3 No Guarantee of Value of Trust Fund Assets.

Neither the Trustee, the Company, the Plan Administrator (or any established
committee), nor any Employer in any way guarantees the Trust Fund from loss or
depreciation.

13.4 Rights to Trust Fund Assets.

No Participant shall have any right to, or interest in, any assets of the Trust
Fund upon termination of employment or otherwise, except as provided from time
to time under this Plan, and then only to the extent of the benefits payable
under the Plan to such Participant out of the assets of the Trust Fund. Except
to the extent required by a Qualified Domestic Relations Order, a federal tax
levy or federal tax judgment, enforcement of any security interest or offset
rights applicable to the loan provisions of Section 9.4, or any offset under the
Plan against an amount the Participant is ordered to pay due to a judgment or
settlement described in Code Section 401(a)(13)(C), no benefit, payment or
distribution under this Plan shall be subject either to the claim of any
creditor of a Participant, spouse, or Beneficiary, or to attachment,
garnishment, levy (other than a federal tax levy under Code Section 6331),
execution or other legal or equitable process, by any creditor of such person,
and no such person shall have any right to alienate, commute, anticipate or
assign (either at law or equity) all or any portion of any benefit, payment or
distribution under this Plan. The Trust Fund shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

 

60



--------------------------------------------------------------------------------

13.5 No Enlargement of Plan Rights.

Each individual agrees, as a condition of participation in this Plan, that he
shall look solely to the assets of the. Trust Fund for the payment of any
benefit under the Plan. If any legal or equitable action with respect to the
Plan is brought by or maintained against any individual, and the results of such
action are adverse to that individual, attorney’s fees and all other direct and
indirect expenses and costs incurred by the Participating Employer, the Plan
Administrator, the Committee (if any), the Trustee or the Trust Fund of
defending or bringing such action may be charged against the interest, if any,
of such individual under the Plan.

13.6 Correction of Errors.

(a) Each Participant is responsible for reviewing his or her payroll stubs upon
receipt each payroll period and his or her periodic benefit statement to
determine whether the Employer withheld from their paycheck the correct amount
of Salary Deferral Contributions and Loan repayments. Participants must contact
the Plan Administrator or the applicable service provider within six months of
the commencement day of any Salary Deferral Contributions or Loan repayments
error on such payroll stub or benefit statement. After six months, the Plan
Administrator shall be entitled to rely conclusively on the issued payroll stub
or benefit statement for purposes of determining an individual’s Plan benefits
and a Participant shall waive the right to receive a retroactive adjustment to
his or her account following the six-month period. Notwithstanding the above,
this section shall not affect any right a Participant or Beneficiary has
pursuant to Section 11.7 of the Plan.

(b) The Plan Administrator may conclusively rely on the records of the Employer
or Plan Administrator with respect to length of employment, employment history,
compensation, absences from employment and all other relevant matters for
purposes of determining an individual’s eligibility or entitlement to Plan
benefits, the amount of Plan benefits payable to an individual and the
appropriate timing of payment of Plan benefits to an individual. If a
participant or Beneficiary believes those records are incorrect, the Participant
or Beneficiary may within a reasonable time period provide documentation
supporting his or her position to the Plan Administrator to facilitate
adjustment in Section 13.6(c); however the decision of the Plan Administrator
with respect to any factual records dispute shall be final and binding on all
parties. Notwithstanding the above, this section shall not affect any right a
Participant or Beneficiary has pursuant to Section 11.7 of the Plan.

 

61



--------------------------------------------------------------------------------

(c) If an error in any Account or record (including the amount of a
distribution) is discovered which would result in any Participant’s Account
being more or less than it would have been had the error not been discovered or
had the record been correct, the Plan Administrator and the Trustee shall
correct the error by placing a hold on the Account and/or adjusting, to the
extent reasonable and practical, the Accounts or records, as the case may be,
including adjusting the amount of a distribution. Any such correction shall be
conclusive and binding on all Participants.

13.7 Severability.

In the event any Article, section, paragraph, subparagraph or specific provision
is found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan and Trust Agreement, and
the Plan and Trust Agreement shall be construed and enforced as if such illegal
and invalid provision had never been set forth in the Plan or Trust Agreement.

13.8 Applicable Law.

The provisions of the Plan shall be construed, administered and enforced in
accordance with ERISA and other applicable federal law, and to the extent not
preempted, the laws of the State of Delaware.

13.9 Indemnification.

Each Participating Employer indemnifies and holds harmless the Plan
Administrator (and each member of any established committee), and any of its
Employee, officers and directors who may be fiduciaries of the Plan, from and
against any and all direct and indirect liabilities, demands, claims, losses,
taxes, costs and expenses, including reasonable attorney’s fees, arising out of,
relating to, or resulting from any action, inaction or conduct in their official
capacity in the administration of this Plan or Trust Fund or in their defense,
if a Participating Employer fails to provide such defense; provided, however,
that any such person shall not be indemnified and held harmless if his action,
inaction or conduct arises out of, related to, or results from his gross
negligence or willful misconduct, or otherwise in willful violation of the law.
The indemnification provisions of this Section shall not relieve any fiduciary
from any liability such individual may have under ERISA for breach of a
fiduciary duty. Each Participating Employer may purchase insurance to satisfy
its obligations under this Section.

13.10 Plan Expenses.

All expenses of administering the Plan shall be paid by the Plan unless paid by
the Participating Employers or charged directly to Participant Accounts in
accordance with Section 6.3. Except as provided in Section 5.5(f), any
forfeitures shall be used to either (1) reduce the Matching Contributions under
Section 4.7 for the current Plan Year or succeeding Plan Years, (2) apply toward
other Employer contributions to correct administrative errors or any other
application permitted by the Code and Regulations (including Salary Deferral
Contributions, Supplemental Contributions, Profit Sharing Contributions, or
Catch-Up Contributions) or (3) shall be used to reduce administrative expenses
of the Plan, as determined by the Plan Administrator in its discretion.

 

62



--------------------------------------------------------------------------------

13.11 Exclusive Benefit: Return of Contributions.

Contributions made by the Participating Employers to the Plan shall be made
irrevocably and it shall be impossible for the assets of the Plan to inure to
the benefit of the Participating Employers or to be used in any manner other
than for the exclusive purpose of providing benefits to Participants and
Beneficiaries, and for defraying reasonable expenses of administering the Plan;
provided, however, that nothing herein shall be construed to prohibit the return
to the Participating Employers of all or part of an Participation Employer
contribution.

(a) which is made by the Participating Employer by a mistake of fact, provided
the return of such contribution is made within one year after the payment
thereof; or

(b) to the extent a deduction thereof under Code Section 404 disallowed, as long
as the return is made within one year after the disallowance. All contributions
shall be deemed to be conditioned upon deductibility unless the Participating
Employer expressly provides otherwise.

13.12 QDROs.

In accordance with Code Section 414(p), Section 206(d)(3) of ERISA and the
regulations thereunder, the Plan Administrator shall establish reasonable
written procedures to determine the qualified status of domestic relations
orders received with respect to Participants and to administer distributions to
alternate payees under such Qualified Domestic Relations Orders. Notwithstanding
any contrary Plan provision, prior to the receipt of a domestic relations order,
the Plan Administrator may, in its sole discretion, place a hold upon all or a
portion of a Participant’s Account for a reasonable period of time (as
determined by the Plan Administrator) if the Plan Administrator receives notice
that (a) a domestic relations order is being sought by the Participant, his or
her spouse, former spouse, child or other dependent, and (b) the Participant’s
Account is a source of the payment under such domestic relations order. For
purposes of this 13.13, a “hold” means that no withdrawals, distributions or
loans may be made with respect to a Participant’s Account.

13.13 Conditional Restatement.

This Plan is restated on the express condition that it shall be considered by
the Internal Revenue Service as continuing to qualify under Code Sections
401(a), 401(k), 401(m) and 501(a). In the event that the Internal Revenue
Service determines that additional or different provisions are required, such
additional or different provisions shall be incorporated into the Plan.

 

63



--------------------------------------------------------------------------------

13.14 Forum Selection and Limitations on Actions.

Any action brought to enforce any claim or to obtain any benefit under this Plan
shall be litigated exclusively in the State courts of the State in which the
Participant was last employed by a Participating Employer or any United States
District Court of the State in which the Participant was last employed by a
Participating Employer.

 

64



--------------------------------------------------------------------------------

ARTICLE XIV

TOP-HEAVY PLAN RESTRICTIONS

This Article sets forth certain definitions, provisions and rules which
automatically become effective if the Plan becomes Top-Heavy under Code
Section 416.

14.1 Definitions.

The following defined terms apply to this Article:

(a) “Aggregation Group” means the Required, or if applicable, Permissive
Aggregation Group.

(b) “Determination Date” means for any Plan Year, the last day of the preceding
Plan Year.

(c) “Employee” means any individual currently or formerly included on the
payroll of the Company as a common-law Employee (and the Beneficiaries of such
Employee).

(d) “Key Employee” is an Employee who, at any time during the Plan Year that
includes the Determination Date was:

(1) an officer of the Employer having Testing Compensation greater than the
amount in effect under Code Section 416(i)(1)(A) as adjusted for cost-of-living
adjustments ($175,000 for 2017 and 2018) for such Plan Year,

(2) a five percent owner of the Employer, or

(3) a one percent owner of the Employer having Testing Compensation from the
Employer greater than $150,000.

For purposes of determining five percent and one percent owners, the aggregation
rules of Code Section 414(b), (c), (m) and (o) do not apply. Beneficiaries of an
Employee acquire the character of the Employee who performed service for the
Employer. Inherited benefits retain the character of the benefits of the
Employee who performed services for the Employer. A determination of who
constitutes a Key Employee shall be made in accordance with Code Section 416 and
the applicable Treasury Regulations and other guidance issued thereunder.

(e) “Non-Key Employee” means any Employee who is not a Key Employee.

 

65



--------------------------------------------------------------------------------

(f) “Permissive Aggregation Group” means all plans in the Required Aggregation
Group and any other qualified plans maintained by the Employer, but only if such
group of plans would satisfy, in the aggregate, the requirements of Code
Sections 401(a)(4) and 410(b). The Plan Administrator shall determine which plan
or plans shall be taken into account in determining the Permissive Aggregation
Group.

(g) “Required Aggregation Group” means each qualified plan of the Employer in
which at least one Key Employee participates during the Plan Year ending on the
Determination Date (regardless of whether the plan has terminated), and any
other qualified plan of the Employer which enables a Plan in which a Key
Employee participates to meet the requirements of Code Section 401(a)(4) or
410(b).

(h) “Top-Heavy Plan” means, this Plan, if for any Plan Year any of the following
conditions exist:

(1) if the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group of plans;

(2) if this Plan is a part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%; or

(3) if this Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

(i) “Top-Heavy Ratio” means:

(1) if the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the 1-year period ending on the Determination
Date(s) has or has had accrued benefits, the Top-Heavy Ratio for this Plan alone
or for the Required or Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the Account balances of all Key
Employees as of the Determination Date(s) (including any part of any Account
balance distributed in the 1-year period ending on the Determination Date(s)),
and the denominator of which is the sum of Account balances (including any part
of any Account balance distributed in the 1-year period ending on the
Determination Date(s)), both computed in accordance with Code Section 416. Both
the numerator and denominator of the Top-Heavy Ratio are increased to reflect
any contribution not actually made as of the Determination Date, but which is
required to be taken into account on that date under Code Section 416.
Notwithstanding the foregoing, in the case of a distribution of a portion of a
Participant’s Account balance that is made for a reason other than a severance
from employment, death or Disability, the provisions of this paragraph shall be
applied by substituting “5-year period” for “1-year period.”

 

66



--------------------------------------------------------------------------------

(2) if the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer maintains or has
maintained one or more defined benefit plans which during the 1-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group as appropriate
is a fraction, the numerator of which is the sum of Account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with paragraph (1) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of Account balances under the aggregated defined contribution plan or plans
for all participants, determined in accordance with paragraph (1) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416. The accrued benefits under a defined benefit plan in both
the numerator and denominator of the Top-Heavy Ratio are increased for any
distribution of an accrued benefit made in the 1-year period ending on the
Determination Date. Notwithstanding the foregoing, in the case of a distribution
of a portion of a Participant’s Account balance that is made for a reason other
than a severance from employment, death or Disability, the provisions of this
paragraph shall be applied by substituting “5-year period” for “1-year period.”

(3) for purposes of paragraphs (1) and (2) above, the value of Account balances
and the present value of accrued benefits shall be determined as of the last day
of the most recent Plan Year that falls within or ends with the 12month period
ending on the Determination Date, except as provided in Code Section 416 for the
first and second plan years of a defined benefit plan. The Account balances and
accrued benefits of a participant (1) who is not a Key Employee but who was a
Key Employee in a prior year, or (2) who has not been credited with at least one
Hour of Service with any Employer maintaining the Plan at any time during the
5-year period ending on the Determination Date shall be disregarded. The
calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account shall be made in accordance with
Code Section 416. When aggregating plans the value of Account balances and
accrued benefits shall be calculated with reference to the Determination Dates
that fall Within the same calendar year.

The accrued benefit of a Participant other than a Key Employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).

 

67



--------------------------------------------------------------------------------

14.2 Minimum Allocation.

(a) Except as otherwise provided paragraphs (b) and (c) below, in any Plan Year
that the Plan is Top-Heavy, Employer Contributions (other than Salary Deferral
Contributions and Catch-Up Contributions) allocated to the Accounts of each
Participant who is a Non-Key Employee, shall be not less than the lesser of (i)
3% of the Non-Key Employee’s Testing Compensation, or (ii) in the case where the
Employer has no defined benefit plan which designates this Plan to satisfy Code
Section 401, the largest percentage of Contributions (other than Catch-Up
Contributions) and forfeitures (if applicable), as a percentage of Testing
Compensation, allocated on behalf of any Key Employee for that Plan Year. The
minimum allocation shall be determined without regard to any Social Security
contribution. This minimum allocation shall be made even though, under other
provisions of the Plan, the Participant would not otherwise be entitled to
receive an allocation or would have received a lesser allocation for the Plan
Year because of (i) the Participant’s failure to complete 1,000 Hours of Service
(or any equivalent provided in the Plan) or (ii) Testing Compensation less than
a stated amount.

(b) The provisions in paragraph (a) above shall not apply to any Participant who
was not employed by the Employer on the last day of the Plan Year.

(c) The provisions in paragraph (a) above shall not apply to any Participant to
the extent the Participant is covered under any other plan or plans of the
Employer.

(d) The minimum allocation required (to the extent required to be nonforfeitable
under Code Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B)
or (D).

14.3 Restrictions.

(a) Vesting. For any Plan Year in which the Plan is Top-Heavy, each active
Participant who is a Non-Key Employee shall have a Vested Percentage in his
Accounts (other than Salary Deferral, Catch-Up, Rollover and Supplemental
Accounts) of not less than that provided under the following schedule:

 

Years of Vesting Service    Vested Percentage  

Less than 3

     0 % 

3 or more

     100 % 

Regardless of whether the Plan is Top-Heavy, a Participant shall continue to be
100% vested in his Salary Deferral, Catch-Up, Rollover, and Supplemental
Accounts. Except to the extent inconsistent with these provisions, the minimum
vesting standards under Code Section 411, including Code Section 411(a)(10)
(regarding changes in the vesting schedule) are applicable.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan, as set forth herein, which
is an amendment and restatement of the Plan as previously adopted effective
January 1, 2018, to be executed in its name by a duly authorized officer this
20th day of December 2018, also effective as of January 1, 2018.

 

NEWELL OPERATING COMPANY By:   /s/ Shay Z. Hable  

 

69